Exhibit 10.1

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of November 22,
2019 (the “Closing Date”) is entered into among SURFACE ONCOLOGY, INC., a
Delaware corporation (“Borrower Representative”), and each other Person party
hereto as a borrower from time to time (collectively, “Borrowers”, and each, a
“Borrower”), K2 HEALTHVENTURES LLC and any other lender from time to time party
hereto (collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES LLC,
as administrative agent for Lenders (in such capacity, together with its
successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral agent for Lenders (in such capacity, together with its successors,
“Collateral Trustee”).

AGREEMENT

Borrower Representative, each Borrower from time to time party hereto,
Administrative Agent, Collateral Trustee and Lenders hereby agree as follows:

 

  1.

ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP, and calculations and determinations shall be made following GAAP,
consistently applied. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth on Exhibit A. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein. As used in the Loan
Documents, the word “shall” is mandatory, the word “may” is permissive, the word
“or” is not exclusive, the words “includes” and “including” are not limiting,
the singular includes the plural, and numbers denoting amounts that are set off
in brackets are negative. Unless otherwise specified, all references in this
Agreement or any Annex or Schedule hereto to a “Section,” “subsection,”
“Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section,
subsection, Exhibit, Annex, or Schedule in or to this Agreement. For purposes of
the Loan Documents, whenever a representation or warranty is made to a Person’s
knowledge or awareness, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer of such Person.

 

  2.

LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Each Borrower hereby unconditionally promises to pay each
Lender, ratably, the outstanding principal amount of all Loans, accrued and
unpaid interest, fees and charges thereon and to pay all Obligations as and when
due in accordance with this Agreement.

2.2 Availability and Repayment or Conversion of the Loans.

(a) Availability.

(i) Subject to the terms and conditions of this Agreement, each Lender agrees,
severally and not jointly, to make to Borrowers an advance on the Closing Date
in principal amount equal to its First Tranche Term Loan Commitment (the “First
Tranche Term Loans”). Lenders’ commitments to make the First Tranche Term Loans
shall terminate upon the funding of the First Tranche Term Loans on the Closing
Date.

(ii) Subject to the terms and conditions of this Agreement, each Lender agrees,
severally and not jointly, to make to Borrowers an advance during the Second
Tranche Availability Period in principal amount equal to its Second Tranche Term
Loan Commitment (the “Second Tranche Term Loans”). Lenders’ commitments to make
the Second Tranche Term Loans shall terminate upon the earlier of (i) the end of
the Second Tranche Availability Period, and (ii) the date the Second Tranche
Term Loans have been funded.

(iii) Subject to the Third Tranche Milestone and the terms and conditions of
this Agreement, each Lender agrees, severally and not jointly, to make to
Borrowers an advance during the Third Tranche Availability Period in principal
amount equal to its Third Tranche Term Loan Commitment (the “Third Tranche Term
Loans”, and together with the First Tranche Term Loan, and the Second Tranche
Term Loan, collectively, the “Term Loans”, and each, a “Term Loan”). Lenders’
commitment to make the Third Tranche Term Loans shall terminate upon the earlier
of (i) the end of the Third Tranche Availability Period, and (ii) the date that
Third Tranche Term Loans have been funded.



--------------------------------------------------------------------------------

Borrowers shall use the proceeds of the Term Loans for working capital and
general corporate purposes. Once repaid, the Term Loans may not be reborrowed.

(b) Repayment. Commencing on the Amortization Date, and continuing thereafter on
each Payment Date through the Term Loan Maturity Date, Borrowers shall make
equal consecutive monthly payments of principal and interest, which would fully
amortize the principal amount of the Term Loans and accrued interest thereon by
the Term Loan Maturity Date, provided that if the Applicable Rate is adjusted in
accordance with its terms, the amortization schedule and the required monthly
installment shall be recalculated based on the adjusted Applicable Rate and the
remaining number of Payment Dates through the Term Loan Maturity Date. Any and
all unpaid Obligations, including principal and accrued and unpaid interest in
respect of the Term Loans, the fees pursuant to the Fee Letter and other fees
and other sums, if any, shall be due and payable in full on the Term Loan
Maturity Date. The Term Loans may only be prepaid in accordance with Sections
2.2(c) or (d).

(c) Mandatory Prepayment Upon an Acceleration. If the Loans are accelerated by
the Administrative Agent in accordance with Section 9.1 following the occurrence
and during the continuance of an Event of Default, Borrowers shall immediately
pay to Lenders, an amount equal to the sum of:

(i) all outstanding principal plus accrued and unpaid interest thereon, plus

(ii) all amounts then due in accordance with the Fee Letter, plus

(iii) all other sums, if any, that shall have become due and payable hereunder,
including interest at the Default Rate with respect to any past due amounts.

(d) Permitted Prepayment of Loans. Borrowers shall have the option to prepay
all, but not less than all, of the Loans, provided Borrowers provide written
notice to Administrative Agent of its election to prepay the Loans at least
thirty (30) days prior to such prepayment, and pay, on the date of such
prepayment, to Lenders, ratably, an amount equal to the sum of:

(i) all outstanding principal plus accrued and unpaid interest thereon, plus

(ii) all amounts then due in accordance with the Fee Letter, plus

(iii) all other sums, if any, that shall have become due and payable hereunder,
including interest at the Default Rate with respect to any past due amounts.

(e) Conversion at Lenders’ Election.

(i) Conversion Election. Lenders may jointly elect at any time and from time to
time after the Closing Date prior to the payment in full of the Loans to convert
any portion of the principal amount of the Loans then outstanding (the
“Conversion Amount”) into shares of Common Stock (“Conversion Shares”) at the
Conversion Rate pursuant to a Conversion Election Notice, to be delivered at the
direction of Lenders by the Administrative Agent to Borrower Representative,
provided that the aggregate principal amount converted to Common Stock in
accordance with this Section 2.2(e) shall not exceed $4,000,000. A Conversion
Election Notice, once delivered, shall be irrevocable unless otherwise agreed in
writing by Borrower Representative. On the third trading day after a Conversion
Election Notice has been duly delivered in accordance with the foregoing,
Borrower Representative shall credit to each Designated Holder a number of
Conversion Shares equal to (x) the Conversion Amount indicated in the applicable
Conversion Election Notice divided by (y) Conversion Price.

(ii) Reservation of Shares. Borrower Representative shall reserve from its duly
authorized capital stock not less than the number of shares of Common Stock that
may be issuable pursuant to this Section 2.2(e). Upon issuance of Conversion
Shares pursuant to this Section 2.2(e), such shares shall be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
taxes, liens and charges with respect to the issue thereof, and shall be free of
any restrictions on transfer (including any volume limitation) under Federal or
state securities laws, pursuant to Rule 144 under the Securities Act or an
effective registration statement and will not contain or be subject to a legend
or stop transfer order restricting the resale or transferability of thereof.

 

2



--------------------------------------------------------------------------------

(iii) Rule 144. With a view to making available to Designated Holders the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the Securities and Exchange Commission (the “SEC”) that may at any time permit
Designated Holders to sell shares of Common Stock issued pursuant to a
Conversion Election Notice to the public without registration, Borrower
Representative covenants and agrees to: (i) use commercially reasonable efforts
to make and keep public information available, as those terms are understood and
defined in Rule 144, until six (6) months after such date as all of Conversion
Shares issued may be sold without restriction by Designated Holders pursuant to
Rule 144 or any other rule of similar effect; (ii) use commercially reasonable
efforts to file with the SEC in a timely manner (or obtain extensions in respect
thereof and file within the applicable grace period) all reports and other
documents required of Borrower Representative under the 1934 Act; and (iii)
furnish to Designated Holders, upon request, as long as Designated Holders own
any shares of Common Stock issued pursuant to a Conversion Election Notice, such
information as may be reasonably requested in order to avail Designated Holders
of any rule or regulation of the SEC that permits the selling of any Conversion
Shares issued without registration.

(iv) Registration Rights. In connection with the option to convert in accordance
with this Section 2.2(e), Borrower Representative hereby grants to Lenders
registration rights on the terms set forth on Schedule 4.

(v) Authorization. For so long as Designated Holders hold any shares of Common
Stock issued pursuant to this Section 2.2(e), Borrower Representative shall
maintain the Common Stock’s authorization for listing on the NASDAQ Global
Select Market, the NASDAQ Global Market or the NASDAQ Capital Market (or on
another national securities exchange) and Borrower Representative shall not take
any action which could reasonably be expected to result in the delisting or
suspension of the Common Stock on such national securities exchange on which the
Common Stock is listed.

(vi) Limitations on Conversion.

(1) Beneficial Ownership. Notwithstanding anything herein to the contrary,
Borrower Representative shall not issue a number of Conversion Shares pursuant
to this Section 2.2(e) to the extent that, upon such issuance, the number of
shares of Common Stock then beneficially owned by each Designated Holder and its
Affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with such Designated Holder’s for purposes of
Section 13(d) of the Exchange Act would exceed 9.985% of the total number of
shares of Common Stock then issued and outstanding (the “9.985% Cap”); provided
that the 9.985% Cap shall only apply to the extent that the Common Stock is
deemed to constitute an “equity security” pursuant to Rule 13d-1(i) promulgated
under the Exchange Act, provided further that Lenders shall have the right, upon
61 days’ prior written notice to Borrower Representative, to waive the 9.85%
Cap.

(2) Principal Market Regulation. Borrower Representative shall not issue a
number of Conversion Shares pursuant to this Section 2.2(e), if the issuance of
such shares together with any previously issued Conversion Shares, would result
in (A) the issuance of more than 19.99% of the Common Stock outstanding as of
the date of this Agreement or (B) Lenders, together with their Affiliates and
any other persons or entities whose beneficial ownership of Common Stock would
be aggregated with such Designated Holder’s for purposes of Section 13(d) of the
Exchange Act, beneficially owning in excess of 19.99% of the then outstanding
Common Stock.

(3) Beneficial Ownership Determination. For purposes of this Section 2.2(e),
“group” has the meaning set forth in Section 13(d) of the Exchange Act and
applicable regulations of the SEC, and the percentage held by each Designated
Holder shall be determined in a manner consistent with the provisions of Section
13(d) of the Exchange Act. Upon the written request of Administrative Agent,
Borrower Representative shall, within two (2) trading days, confirm to the
Administrative Agent the number of Shares then outstanding. As used herein,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act.

 

3



--------------------------------------------------------------------------------

2.3 Payment of Interest.

(a) Interest Rate. Subject to Section 2.3(b), the outstanding principal amount
of the Loans shall accrue interest from and after its Funding Date, at the
Applicable Rate, and Borrowers shall pay such interest monthly in arrears on
each Payment Date commencing on January 1, 2020.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.0%) above the rate that is otherwise applicable
thereto (the “Default Rate”) unless the Administrative Agent agrees in its sole
and absolute discretion to impose a smaller increase. Fees and expenses which
are required to be paid by Borrowers pursuant to the Loan Documents (including,
without limitation, Lender Expenses) but are not paid when due shall bear
interest until paid at a rate equal to the highest rate applicable to the
Obligations. Payment or acceptance of the increased interest rate provided in
this Section 2.3(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies pursuant to the Loan Documents. Each Borrower agrees that
interest at the Default Rate is a reasonable calculation of Lenders’ lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from an Event of Default.

(c) Payment; Interest Computation. Interest is payable monthly in arrears on the
Payment Date of the following month and shall be computed on the basis of a
360-day year for the actual number of days elapsed. In computing interest,
(i) all payments received after 3:00 p.m. Eastern Time on any day shall be
deemed received at the opening of business on the next Business Day, and
(ii) the date of the making of any Loan shall be included and the date of
payment shall be excluded. Changes to the Applicable Rate based on changes to
the Prime Rate, shall be effective as of the date, and to the extent, of such
change.

(d) Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that a Borrower has actually paid to or for the benefit of Lenders an amount of
interest in excess of the amount that would have been payable if all of the
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by Borrowers shall be applied as follows: first,
to the payment of principal outstanding in respect of the Loans; second, after
all principal is repaid, to the payment of accrued interest, third, to the
payment of Lender Expenses and any other Obligations; and fourth, after all
Obligations are repaid, the excess (if any) shall be refunded to Borrowers or
paid to whomsoever may be legally entitled thereto, provided that amounts
payable to Lenders, shall be paid ratably.

2.4 Fees and Charges. Borrowers shall pay to Administrative Agent, for the
ratable benefit of Lenders:

(a) Fees. The fees and charges as and when due in accordance with the Fee
Letter; and

(b) Expenses. All Lender Expenses (including reasonable documented out-of-pocket
attorneys’ fees and expenses for documentation and negotiation of this Agreement
and the other Loan Documents) incurred through and after the Closing Date, when
due (or, if no stated due date, within fifteen (15) Business Days after demand
by Administrative Agent).

(c) Fees Fully Earned. Unless otherwise expressly provided in this Agreement,
the fees and charges specified in clause (a) above are fully-earned as of the
Closing Date, and in no event shall any Borrower be entitled to any credit,
rebate, refund, reduction, proration or repayment of any fees or charges earned
by each Lender pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of a Lender’s obligation to make
loans and advances hereunder and notwithstanding the required payment date for
such fees or charges. Lenders shall be entitled to debit and deduct amounts
owing by Borrowers under the clauses of this Section 2.4 pursuant to the terms
of Section 2.5(c).

2.5 Payments; Application of Payments; Automatic Payment Authorization;
Withholding.

(a) All payments to be made by Borrowers under any Loan Document, including
payments of principal and interest and all fees, charges, expenses, indemnities
and reimbursements, shall be made in immediately available funds in Dollars,
without setoff, recoupment or counterclaim, before 3:00 p.m. Eastern Time on the
date when due. Payments of principal and/or interest received after 3:00 p.m.
Eastern Time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

4



--------------------------------------------------------------------------------

(b) After the occurrence and during the continuance of an Event of Default, no
Borrower shall have a right to specify the order or the loan accounts to which a
Lender shall allocate or apply any payments made by a Borrower to or for the
benefit of such Lender or otherwise received by such Lender under this Agreement
when any such allocation or application is not expressly specified elsewhere in
this Agreement.

(c) Administrative Agent, on behalf of Lenders, may initiate debit entries to
any Deposit Accounts as authorized on the Automatic Payment Authorization for
principal and interest payments or any other Obligations when due. These debits
shall not constitute a set-off. If the ACH payment arrangement is terminated for
any reason, Borrowers shall make all payments due hereunder at the applicable
address specified in Section 10, or as otherwise notified by Administrative
Agent in writing.

(d) Borrowers, Administrative Agent, Collateral Trustee and each Lender hereby
agree to the terms and conditions set forth on Schedule 3 hereto.

2.6 Promissory Notes. Borrowers agree that: (a) upon written notice by or on
behalf of any Lender to Borrowers that a promissory note or other evidence of
indebtedness is requested by such Lender to evidence the Loans and other
Obligations owing or payable to, or to be made by, such Lender, Borrowers shall
promptly (and in any event within three (3) Business Days of any such request)
execute and deliver to such Lender an appropriate promissory note, in
substantially the form attached hereto as Exhibit G, and (b) upon any Lender’s
written request, and in any event within three (3) Business Days of any such
request, the Borrowers shall execute and deliver to such Lender new notes and/or
divide the notes in exchange for then existing notes in such smaller amounts or
denominations as such Lender shall specify in its sole and absolute discretion;
provided, that the aggregate principal amount of such new notes shall not exceed
the aggregate principal amount of the applicable Loans made by such Lender;
provided, further, that such promissory notes that are to be replaced shall then
be deemed no longer outstanding hereunder and replaced by such new notes and
returned to the Borrowers within a reasonable period of time after such Lender’s
receipt of the replacement notes. Regardless whether or not any such promissory
notes are issued, this Agreement shall evidence the Loans and other Obligations
owing or payable by Borrowers to each Lender.

2.7 Increased Costs. If any Change in Law shall subject any Recipient to any
Taxes (other than (a) Indemnified Taxes, (b) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (c) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result of the foregoing shall be to increase the
cost to such Recipient of making, converting to, continuing or maintaining any
Loan or of maintaining its obligation to make any such Loan, then upon the
request of such Recipient within 180 days after the effective date of the Change
in Law, the Borrowers will pay to such Recipient such additional amount or
amounts as will compensate such Recipient for such additional costs incurred. A
certificate of a Recipient setting forth the amount or amounts necessary to
compensate such Recipient shall be conclusive absent manifest error. The
Borrowers shall pay such Recipient the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

  3.

CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Loan. Each Lender’s obligation to make the
initial Loan is subject to the condition precedent that Lender shall have
received, in form and substance satisfactory to Administrative Agent, such
documents, and completion of such other matters, as Administrative Agent may
have reasonably requested, including, without limitation:

(a) duly executed signatures to this Agreement;

(b) duly executed signatures to the Fee Letter;

(c) duly executed signatures to the Account Control Agreement(s) required under
Section 6.6(b);

(d) a certificate of each Borrower, duly executed by a Responsible Officer,
certifying and attaching (i) the Operating Documents, (ii) resolutions duly
approved by the Board, (iii) any resolutions, consent or waiver duly approved by
the requisite holders of each Borrower’s Equity Interests, if applicable (or
certifying that no such resolutions, consent or waiver is required), and (iv) a
schedule of incumbency;

 

5



--------------------------------------------------------------------------------

(e) the Perfection Certificate of Borrower Representative, together with the
duly executed signature thereto;

(f) evidence satisfactory to Administrative Agent, that the insurance policies
required by Section 6.5 are in full force and effect;

(g) the original stock certificates representing any Shares, if any, together
with a stock power or other appropriate instrument of transfer, duly executed by
the holder of record of such Shares and in blank;

(h) a legal opinion of counsel to Borrowers; and

(i) payment of the fees in accordance with the Fee Letter and Lender Expenses
then due as specified in Section 2.4(a).

3.2 Conditions Precedent to all Loans. Each Lender’s obligations to make each
Loan is subject to the following conditions precedent:

(a) except for the Term Loan made on the Closing Date, timely receipt of an
executed Loan Request by Administrative Agent;

(b) the representations and warranties in this Agreement and the other Loan
Documents shall be true, accurate, and complete in all material respects on the
date of the Loan Request and on the Funding Date of each Loan; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(c) no Default or Event of Default shall have occurred and be continuing or
result from the Loan; and

(d) there has not been any event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect, or any material
adverse deviation by Borrowers from the most recent business plan of Borrowers
presented to and accepted by Administrative Agent, as determined by
Administrative Agent in Administrative Agent’s sole discretion.

3.3 Covenant to Deliver.

(a) Borrowers agree to deliver each item required to be delivered under this
Agreement as a condition precedent to any Loan. Borrowers expressly agree that a
Loan made prior to the receipt of any such item shall not constitute a waiver by
Administrative Agent of a Borrower’s obligation to deliver such item, and the
making of any Loan in the absence of a required item shall be in Administrative
Agent’s sole discretion.

(b) Borrower agrees to deliver the items set forth on Schedule 2 hereto within
the timeframe set forth therein (or by such other date as Administrative Agent
may approve in writing), in each case, in form and substance reasonably
acceptable to Administrative Agent.

3.4 Procedures for Borrowing. To obtain a Loan, Borrowers shall deliver a
completed Loan Request to Administrative Agent (which may be delivered by email)
no later than 3:00 p.m. Eastern Time, ten (10) Business Days prior to the date
such Loan is requested to be made. On the Funding Date, each applicable Lender
shall fund the applicable Loan in the manner requested by the Loan Request,
provided that each of the conditions precedent to such Loan is satisfied.

 

6



--------------------------------------------------------------------------------

  4.

CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Each Borrower hereby grants to Collateral
Trustee, for the ratable benefit of Lenders, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Collateral Trustee, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. If this Agreement is terminated, Collateral Trustee’s Lien in the
Collateral shall continue until the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted or is known
to exist) are repaid in full in cash.

4.2 Priority of Security Interest. Each Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Collateral Trustee’s Lien under this
Agreement). If a Borrower shall acquire a commercial tort claim with a potential
recovery in excess of Two Hundred Fifty Thousand Dollars ($250,000), Borrowers
shall promptly notify Administrative Agent in writing and deliver such other
information and documents as Administrative Agent may require to take any
further action necessary or advisable to perfect Collateral Trustee’s Lien in
such commercial tort claim. If a Borrower shall acquire a certificate with
respect to Shares or any instrument, such Borrower shall promptly notify
Administrative Agent and deliver the same together with a stock power or
instrument of transfer and any necessary endorsement, all in form satisfactory
to Collateral Trustee.

4.3 Authorization to File Financing Statements. Each Borrower hereby authorizes
Collateral Trustee or its designee (or the Administrative Agent, on behalf of
the Collateral Trustee) to file at any time financing statements, continuation
statements and amendments thereto with all appropriate jurisdictions to perfect
or protect Collateral Trustee’s interest or rights hereunder.

4.4 Pledge of Collateral. Each Borrower hereby pledges, collaterally assigns and
grants to Collateral Trustee a security interest in all the Equity Interests in
which such Borrower has any interest, including the Shares but excluding the
Excluded Assets, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the Closing Date or as required pursuant to Section 6.11, the
certificate or certificates for such Equity Interests, to the extent
certificated, will be delivered to Collateral Trustee, accompanied by a stock
power or other appropriate instrument of assignment duly executed in blank. To
the extent required by the terms and conditions governing the Equity Interests
in which a Borrower has an interest, such Borrower shall cause the books of each
Person whose Equity Interests are part of the Collateral and any transfer agent
to reflect the pledge of the Equity Interests. Upon the occurrence and during
the continuance of an Event of Default hereunder, Collateral Trustee may effect
the transfer of any securities included in the Collateral (including but not
limited to the Equity Interests) into the name of Collateral Trustee and cause
new certificates representing such securities to be issued in the name of
Collateral Trustee or its transferee. Each Borrower will execute and deliver
such documents, and take or cause to be taken such actions, as Administrative
Agent may reasonably request to perfect or continue the perfection of Collateral
Trustee’s security interest in the Equity Interests. Unless an Event of Default
shall have occurred and be continuing, each Borrower shall be entitled to
exercise any voting rights with respect to the Equity Interests in which it has
an interest and to give consents, waivers and ratifications in respect thereof,
provided that: no such notice shall be required if a Borrower has commenced an
Insolvency Proceeding and, in any event, no vote shall be cast or consent,
waiver or ratification given or action taken which would be inconsistent with
any of the terms of this Agreement or which would constitute or create any
violation of any of such terms. All such rights to vote and give consents,
waivers and ratifications shall terminate upon the occurrence and during the
continuance of an Event of Default.

 

  5.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority.

(a) Each Loan Party and each of its Subsidiaries are duly existing and in good
standing as a Registered Organization in their respective jurisdictions of
formation and are qualified and licensed to do business and are in good standing
in any other jurisdiction in which the conduct of their respective business or
ownership of property require that they be qualified except where the failure to
do so could not reasonably be expected to have a

 

7



--------------------------------------------------------------------------------

Material Adverse Effect. In connection with this Agreement, Borrower
Representative has delivered to Administrative Agent a completed certificate
signed by Borrower Representative entitled “Perfection Certificate”. Except to
the extent Borrower Representative has provided notice of a legal name change in
accordance with Section 7.2, (i) each Loan Party’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(ii) each Loan Party is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (iii) the Perfection
Certificate accurately sets forth each Loan Party’s organizational
identification number or accurately states that such Loan Party has none;
(iv) the Perfection Certificate accurately sets forth each Loan Party’s place of
business, or, if more than one, its chief executive office as well as such Loan
Party’s mailing address (if different than its chief executive office); (v)
except as set forth in the Perfection Certificate, each Loan Party (and each of
its predecessors) has not, in the past five (5) years, changed its jurisdiction
of formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (vi) all other information set forth on the
Perfection Certificate pertaining to each Loan Party and each of its
Subsidiaries is accurate and complete in all material respects (it being
understood and agreed that each Loan Party may from time to time update certain
information in the Perfection Certificate after the Closing Date to the extent
permitted by one or more specific provisions in this Agreement).

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party have been duly authorized, and do not
(i) conflict with such Loan Party’s Operating Documents or other organizational
documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which such Loan Party or any of its Subsidiaries
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect), or (v) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material agreement by which such Loan Party
is bound. No Loan Party is in default under any agreement to which it is a party
or by which it is bound in which the default could reasonably be expected to
have a Material Adverse Effect.

5.2 Collateral.

(a) Each Loan Party has good title to, rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien hereunder, free
and clear of any and all Liens except Permitted Liens.

(b) Except for the Collateral Accounts described in the Perfection Certificate
or in a notice timely delivered pursuant to Section 6.6, no Loan Party has any
Collateral Accounts at or with any bank, broker or other financial institution,
and each Loan Party has taken such actions as are necessary to give Collateral
Trustee a perfected security interest therein as required pursuant to the terms
of Section 6.6(b). The Accounts are bona fide, existing obligations of the
Account Debtors.

(c) The Collateral is located only at the locations identified in the Perfection
Certificate and other Permitted Locations. The Collateral (other than mobile
equipment such as laptop computer in the possession of a Borrower’s employees or
agents) is not in the possession of any third party bailee (such as a warehouse)
except as otherwise provided in the Perfection Certificate or as disclosed in
writing pursuant to Section 6.12.

(d) Each Loan Party is the sole owner of the Intellectual Property which it owns
or purports to own except for (i) licenses constituting “Permitted Transfers”,
(ii) open-source software, (iii) over-the-counter software that is commercially
available to the public, (iv) material Intellectual Property licensed to such
Loan Party and noted on the Perfection Certificate or as disclosed pursuant to
Section 6.7(b), and (v) immaterial Intellectual Property licensed to such Loan
Party. Each Patent (other than patent applications) which it owns or purports to
own and which is material to such Loan Party’s business is valid and
enforceable, and no part of the Intellectual Property which a Loan Party owns or
purports to own and which is material to the Loan Parties’ business has been
judged invalid or unenforceable, in whole or in part. To the best of each
Borrower’s knowledge, no claim has been made that any part of the Intellectual
Property violates the rights of any third party except to the extent such claim
could not reasonably be expected to have a Material Adverse Effect. Except as
noted on the Perfection Certificate or as disclosed pursuant to Section 6.7(b),
no Loan Party is a party to, nor is it bound by, any Restricted License. No
Subsidiary which is not a Loan Party owns any material Intellectual Property. It
will not be necessary to use any inventions of any of such Loan Party’s
employees or consultants (or Persons it currently intends to hire) made prior to
their employment by such Loan Party. Each current and prior employee, consultant
or other Affiliate thereof has entered into an invention assignment agreement or
similar agreement with such Loan Party with respect to all intellectual property
rights he or she owns that are related to the Loan Parties’ business.

 

8



--------------------------------------------------------------------------------

5.3 Accounts; Material Agreements. The Accounts are bona fide existing
obligations. The property or services giving rise to such Accounts have been
delivered or rendered. No Borrower has received any notice of actual or imminent
insolvency of an Account Debtor. The material licenses and agreements to which
any Loan Party or any of its Subsidiaries is a party is in good standing and in
full force and effect and no Loan Party is in material breach with respect
thereto. No material customer or supplier has terminated, significantly reduced
or communicated to any Loan Party its intent to do so to any Loan Party or any
of its Subsidiaries.

5.4 Litigation and Proceedings. Except as set forth in the Perfection
Certificate or as disclosed in writing pursuant to Section 6.2, there are no
actions, suits, litigations or proceedings, at law or in equity, pending, or, to
the knowledge of any Responsible Officer, threatened in writing, by or against
any Loan Party or any of its Subsidiaries, officers or directors involving more
than, individually or in the aggregate for all related proceedings, Two Hundred
Fifty Thousand Dollars ($250,000) or in which any adverse decision has had or
could reasonably be expected to have any Material Adverse Effect.

5.5 Financial Statements; Financial Condition. All consolidated and
consolidating (if applicable) financial statements for the Loan Parties and each
of their Subsidiaries delivered to Administrative Agent fairly present in all
material respects the consolidated and consolidating (if applicable) financial
condition and results of operations of the Loan Parties and each of their
Subsidiaries as of the respective dates and for the respective periods then
ended, and there are no material liabilities (including any contingent
liabilities) which are not reflected in such financial statements. There has not
been any material deterioration in the consolidated and consolidating (if
applicable) financial condition of the Loan Parties and each of its Subsidiaries
or the Collateral since the date of the most recent financial statements
submitted to Administrative Agent.

5.6 Solvency. The fair salable value of the assets (including goodwill minus
disposition costs) of the Loan Parties and each of their Subsidiaries, on a
consolidated basis, exceeds the fair value of liabilities of the Loan Parties’
and each of their Subsidiaries, on a consolidated basis; no Loan Party is left
with unreasonably small capital after the transactions in this Agreement; and
each Loan Party is able to pay its debts (including trade debts) as they mature.

5.7 Consents; Approvals. Each Loan Party and each of its Subsidiaries have
obtained all third party consents, approvals, waivers, made all declarations or
filings with, given all notices to, and obtained all consents, licenses, permits
or other approvals from all Governmental Authorities that are necessary (i) to
enter into the Loan Documents and consummate the transactions contemplated
thereby, and (ii) to continue their respective businesses as currently
conducted, except (with respect to this clause (ii)) where failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

5.8 Subsidiaries; Investments. No Loan Party has any Subsidiaries, except as
noted on the Perfection Certificate or as disclosed to Administrative Agent
pursuant to Section 6.11 below. No Loan Party owns any stock, partnership, or
other ownership interest or other Equity Interests except for Permitted
Investments.

5.9 Tax Returns and Payments. Each Loan Party and each of its Subsidiaries have
timely filed all required tax returns and reports (or appropriate extensions
therefor), and such Loan Party and each of its Subsidiaries has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed such Loan Party or such Subsidiary, as applicable, except (a) to the extent
such taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor, or (b) if such taxes, assessments, deposits and
contributions do not, individually or in the aggregate, exceed Twenty Five
Thousand Dollars ($25,000). No Borrower is aware of any claims or adjustments
proposed for any prior tax years of any Borrower or any of its Subsidiaries
which could result in a material amount of additional taxes becoming due and
payable by a Borrower or any of its Subsidiaries.

5.10 Shares. Such Borrower has full power and authority to create a first lien
on the Shares and no disability or contractual obligation exists that would
prohibit such Borrower from pledging the Shares pursuant to this Agreement.
There are no subscriptions, warrants, rights of first refusal or other
restrictions on transfer relative to, or options exercisable with respect to the
Shares. The Shares have been and will be duly authorized and validly issued, and
are fully paid and non-assessable. The Shares are not the subject of any present
or threatened suit, action, arbitration, administrative or other proceeding, and
such Borrower knows of no reasonable grounds for the institution of any such
proceedings.

 

9



--------------------------------------------------------------------------------

5.11 Compliance with Laws.

(a) No Loan Party or Subsidiary of Loan Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940 as amended.

(b) No Loan Party or Subsidiary of a Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”). None of the proceeds of the Loans or other extensions of
credit under this Agreement have been (or will be) used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose which might cause any of the
Loans or other extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulation T, U or X of the Federal
Reserve Board.

(c) No Loan Party has taken or permitted to be taken any action which might
cause any Loan Document to which it is a party to violate any regulation of the
Federal Reserve Board. Neither the making of the Loans hereunder nor Borrowers’
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. No Loan Party, nor any of its
Subsidiaries, nor any Affiliate of any Loan Party or of any Subsidiary, nor any
present holder of Equity Interests of any of the foregoing (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control of the United States
Department of Treasury (“OFAC”) or in Section 1 of the Anti-Terrorism Order or
similar sanctions laws of any other Governmental Authority including of any
other applicable jurisdiction, (ii) is a citizen or resident of any country that
is subject to embargo or trade sanctions enforced by OFAC, (iii) is, or will
become, a Person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of the Anti-Terrorism Order, or (iv) engages in
any dealings or transactions, or is otherwise associated, with any such Person.

(d) Each Loan Party and its Subsidiaries are in compliance, in all material
respects, with the USA Patriot Act. No part of the proceeds from the Loans made
hereunder has been (or will be) used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

(e) No Reportable Event or Prohibited Transaction, as defined in ERISA has
occurred or is reasonably expected to occur, and no Loan Party has failed to
meet the minimum funding requirements of ERISA. No Loan Party has violated any
applicable environmental laws in any material respect, maintains any properties
or assets which have been designated in any manner pursuant to any environmental
protection statute as a hazardous materials disposal site, or has received any
notice, summons, citation or directive from the Environmental Protection Agency
or any other similar Governmental Authority.

5.12 Products. A complete and accurate list of the Products, is set forth on the
Perfection Certificate, as updated from time to time pursuant to the Compliance
Certificate. The Loan Parties and each of its Subsidiaries hold all required
Governmental Approvals, a list of which is set forth on the Perfection
Certificate, and all Governmental Approvals are in full force and effect. There
are no proceedings in progress, pending or, to such Loan Party’s knowledge,
threatened, that may result in revocation, cancellation, suspension, rescission
or any material adverse modification of any of any Governmental Approval nor, to
the best of the knowledge, information and belief of such Loan Party, after due
inquiry, are there any facts upon which proceedings could reasonably be based.
Without limitation of the foregoing:

(a) With respect to any Product being tested or manufactured, each Loan Party
and each of its Subsidiary has received, and such Product is the subject of, all
Governmental Approvals needed in connection with

 

10



--------------------------------------------------------------------------------

the testing or manufacture of such Product as such testing is currently being
conducted by or on behalf of a Loan Party or any of its Subsidiaries, and
neither any Loan Party nor any of its Subsidiaries has received any notice from
any applicable Governmental Authority, that such Governmental Authority is
conducting an investigation or review of (i) any Loan Party’s or any of its
Subsidiary’s manufacturing facilities and processes for such Product which have
disclosed any material deficiencies or violations of any Requirement of Law or
the Governmental Approvals related to the manufacture of such Product, or
(ii) any such Governmental Approval or that any such Governmental Approval has
been revoked or withdrawn, nor has any such Governmental Authority issued any
order or recommendation stating that the development, testing and/or
manufacturing of such Product should cease.

(b) With respect to any Product marketed or sold by a Loan Party or any of its
Subsidiaries, such Loan Party or such Subsidiary, as applicable, has received,
and such Product is the subject of, all Governmental Approvals needed in
connection with the marketing and sales of such Product as currently being
marketed or sold, and no Loan Party nor any of its Subsidiary has received any
notice from any applicable Governmental Authority, that such Governmental
Authority is conducting an investigation or review of any such Governmental
Approval or approval or that any such Governmental Approval has been revoked or
withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that such marketing or sales of such Product cease or
that such Product be withdrawn from the marketplace;

(c) Except as disclosed in writing to Administrative Agent by Borrower
Representative, there have been, after the Closing Date, no adverse clinical
test results in connection with a Product which have or could reasonably be
expected to have a Material Adverse Effect, provided that in case of such
disclosure, any subsequent Loans requested shall be in the sole discretion of
Administrative Agent, and

(d) There have been no Product recalls or voluntary Product withdrawals from any
market.

5.13 Full Disclosure. No written representation, warranty or other statement of
a Loan Party or any of its Subsidiaries in any certificate or written statement
by or on behalf of a Loan Party or any of its Subsidiaries in connection with
this Agreement, as of the date such representation, warranty, or other statement
was made, taken together with all such written certificates and written
statements given, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained in the
certificates or statements not misleading in light of the circumstances under
which they were made (it being recognized that the projections and forecasts
provided by any Loan Party in good faith and based upon reasonable assumptions
are not viewed as facts and that actual results during the period or periods
covered by such projections and forecasts may differ from the projected or
forecasted results).

 

  6.

AFFIRMATIVE COVENANTS

Each Borrower shall, and shall cause each Loan Party to, do all of the
following:

6.1 Government Compliance. Maintain its and (except as provided in Section 7.3)
all its Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Effect; comply, and cause each Subsidiary to comply, with all laws,
ordinances and regulations to which it is subject except where a failure to do
so could not reasonably be expected to have a Material Adverse Effect; obtain
all of the Governmental Approvals required in connection with such Loan Party’s
business and for the performance by each Loan Party of its obligations under the
Loan Documents to which it is a party and the grant of a security interest in
accordance therewith, and comply with all terms and conditions with respect to
such Governmental Approvals.

6.2 Financial Statements, Reports, Certificates. Provide Administrative Agent
with the following:

(a) Monthly Financial Statements. Within thirty (30) days after the last day of
each month, a company prepared consolidated and consolidating (if applicable)
balance sheet, income statement and statement of cash flows covering the Loan
Parties and each of their Subsidiaries’ operations for such month, in form
acceptable to Administrative Agent, certified by a Responsible Officer as having
been prepared in accordance with GAAP, consistently applied, except for the
absence of footnotes, and subject to normal year-end adjustments, provided that
as long as the only Subsidiary of Borrowers is an MSC Subsidiary, Borrowers may,
in lieu of consolidating financial statements deliver a report indicating the
aggregate amount of cash and Cash Equivalents held by such MSC Subsidiary,
together with monthly financial statements in accordance with this Section
6.2(a).

 

11



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. Within forty-five (45) days after the last
day of each fiscal quarter, a company prepared consolidated and consolidating
(if applicable) balance sheet, income statement and statement of cash flows
covering the Loan Parties and each of their Subsidiaries’ operations for such
fiscal quarter, in form acceptable to Administrative Agent, certified by a
Responsible Officer as having been prepared in accordance with GAAP,
consistently applied, except for the absence of footnotes, and subject to normal
year-end adjustments.

(c) Compliance Certificates. Together with the monthly financial statements, a
duly completed Compliance Certificate signed by a Responsible Officer.

(d) Annual Operating Budget and Financial Projections. Within sixty (60) days
after the end of each fiscal year of Borrower Representative (and promptly and
within five (5) days of any material modification thereto), an annual operating
budget, on a consolidated and consolidating (if applicable) basis (including
income statements, balance sheets and cash flow statements, by month) for the
upcoming fiscal year of Borrower Representative, together with any related
business forecasts used in the preparation thereof.

(e) Annual Audited Financial Statements. As soon as available, but no later than
ninety (90) days after the last day of Borrower Representative’s fiscal year,
audited consolidated financial statements prepared in accordance with GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Administrative Agent, together with any management letter with
respect thereto, provided that the inclusion of explanatory language casting
doubt on Borrower Representative’s ability to continue as a going concern due to
the need to raise additional financing or refinance Indebtedness shall not cause
such financial statements to be considered “qualified” for purposes of this
subsection (e).

(f) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made generally available to all stockholders and
holders of Subordinated Debt.

(g) SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower
Representative with the Securities and Exchange Commission, provided that such
filings shall be deemed to have been delivered on the date on which Borrower
Representative posts a link to such documents on Borrower Representative’s
website and provides such a link to Administrative Agent.

(h) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against any Loan Party or any of its Subsidiaries that
could result in damages or costs to any Loan Party or any of its Subsidiaries,
individually or in the aggregate for all related proceedings, of Two Hundred
Fifty Thousand Dollars ($250,000) or more, or of any Loan Party or any of its
Subsidiaries taking or threatening legal action against any third person with
respect to a material claim, and with respect to any pending action or
threatened action, a prompt report of any material development with respect
thereto.

(i) Intellectual Property Report. Together with the Compliance Certificate
delivered at the end of each calendar quarter, a report in form reasonably
acceptable to Administrative Agent, listing any applications or registrations
that any Loan Party or any of its Subsidiaries has made or filed in respect of
any Patents, Copyrights or Trademarks and the status of any outstanding
applications or registrations, as well as any material change in any Loan Party
or any of its Subsidiaries’ Intellectual Property.

(j) Aging Reports; Other Reports and Information. Together with the monthly
financial reports, reports as to the following, in form acceptable to
Administrative Agent: accounts receivable and accounts payable aging, and any
other information related to the financial or business condition of any Loan
Party as and when reasonably requested by Administrative Agent.

(k) Bank Account Statements. Together with the monthly financial statements
delivered in accordance with subsection (a) above, a copy of the most recent
account statement, with transaction detail, for each Deposit Account or
Securities Account of a Loan Party or any of its Subsidiaries, or within three
(3) days, upon Administrative Agent’s request, evidence satisfactory to
Administrative Agent of the balance maintained in any such Deposit Account or
Securities Account.

 

12



--------------------------------------------------------------------------------

(l) Product Related. Within three (3) Business Days of receipt, copies of all
material correspondence, reports, documents and other filings with any
Governmental Authority that could reasonably be expected to have a material
adverse effect on any Governmental Approvals required for the manufacturing,
marketing, testing or sale of Products or which could have a Material Adverse
Effect.

(m) Board Materials. Promptly, but in any event within three (3) Business Days
after the later of (i) when it gives to the members of Borrower Representative’s
Board and (ii) when it presents to the Board at a Board meeting, copies of all
materials that Borrower Representative provides to its Board in connection with
meetings of Borrower Representative’s Board, including any reports with respect
to Borrowers’ historical financial operations or performance, and promptly after
such meeting, minutes of such meetings; provided, however, the foregoing may be
subject to such exclusions and redactions as necessary or appropriate in order
to (A) preserve the confidentiality of proprietary, personal or strategic
information, or (B) prevent impairment of the attorney client privilege with
respect to pending or threatened litigation.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between a Loan Party and its
Account Debtors shall follow such Loan Party’s customary practices as they exist
at the Closing Date. Borrower Representative shall promptly notify
Administrative Agent of all returns, recoveries, disputes and claims that
involve more than Two Hundred Fifty Thousand Dollars ($250,000).

6.4 Taxes; Pensions. Timely file, and cause each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions in excess of $25,000 owed by such Loan
Party and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.8, and shall deliver to
Administrative Agent, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.

6.5 Insurance.

(a) Keep, and cause each Subsidiary to keep, its business and the Collateral
insured for risks and in amounts standard for companies in the Loan Parties’
industry and location and as Administrative Agent may reasonably request.
Insurance policies shall be in a form, with financially sound and reputable
insurance companies that are not Affiliates of any Loan Party, and in amounts
that are reasonably satisfactory to Administrative Agent.

(b) Ensure that proceeds payable under any property policy with respect to
Collateral are, at Administrative Agent’s option, payable to Collateral Trustee,
for the ratable benefit of Lenders, on account of the Obligations. To that end,
all property policies shall have a lender’s loss payable endorsement showing
Collateral Trustee as lender loss payable, all liability policies shall show, or
have endorsements showing, Collateral Trustee as an additional insured, in each
case, in form satisfactory to Collateral Trustee and as set forth on Exhibit E.

(c) Notwithstanding the foregoing, (a) so long as no Event of Default has
occurred and is continuing, the Loan Parties shall have the option of applying
the proceeds of any casualty policy up to Two Hundred Fifty Thousand Dollars
($250,000), in the aggregate per fiscal year, toward the prompt replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Collateral
Trustee has been granted a first priority security interest and (b) after the
occurrence and during the continuance of an Event of Default, all such proceeds
shall, at the option of Administrative Agent, be payable to Collateral Trustee,
for the ratable benefit of Lenders, on account of the Obligations.

(d) At Administrative Agent’s request, Borrower Representative shall deliver
certified copies of insurance policies and evidence of all premium payments.
Each provider of any such insurance required under this Section 6.5 shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to Collateral Trustee, that it will give Collateral
Trustee thirty (30) days prior written notice before any such policy or policies
shall be canceled (or ten (10) days’ notice for cancellation for non-payment of
premiums).

(e) If any Loan Party fails to obtain insurance as required under this Section
6.5 or to pay any amount or furnish any required proof of payment upon
Administrative Agent’s request, Collateral Trustee may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies as Administrative Agent deems prudent or may
direct.

 

13



--------------------------------------------------------------------------------

6.6 Deposit and Securities Accounts.

(a) Maintain Collateral Accounts only at the banks and other financial
institutions identified in the Perfection Certificate or as disclosed pursuant
to a notice timely delivered pursuant to subsection (b) below. Borrowers shall
further maintain an ACH payment structure in favor of Administrative Agent,
satisfactory to Administrative Agent.

(b) Provide Administrative Agent fifteen (15) Business Days prior written notice
before establishing any Collateral Account at or with any bank, broker or other
financial institution, and upon opening such account, provide Administrative
Agent with a written notice identifying the name, address of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor. For each Collateral
Account that any Loan Party at any time maintains, prior to establishing any
balance or transferring any assets to such Collateral Account, Borrowers shall
deliver an Account Control Agreement or other appropriate instrument with
respect to such Collateral Account, to perfect Collateral Trustee’s Lien in such
Collateral Account in accordance with the terms hereunder, duly executed by the
parties thereto.

6.7 Intellectual Property.

(a) Protect, defend and maintain the validity and enforceability of its
Intellectual Property material to its business; promptly advise Administrative
Agent in writing of material infringements of its Intellectual Property or any
other event of which it becomes aware that could reasonably be expected to
materially and adversely affect the value of its Intellectual Property material
to its business; take adequate reserves to cover any material claim of
infringement that (i) could reasonably be expected to have a Material Adverse
Effect and (ii) has not been dismissed within thirty (30) days from initiation
thereof; and not allow any Intellectual Property material to the Loan Parties’
business to be abandoned, forfeited or dedicated to the public without
Administrative Agent’s written consent.

(b) Provide written notice to Administrative Agent at least thirty (30) days
prior to any Loan Party entering or becoming bound by any Restricted License
(other than off the shelf software and services that are commercially available
to the public), and use commercially reasonable efforts to obtain, or cause such
Loan Party to obtain, the consent of, or waiver in form satisfactory to
Administrative Agent from any person whose consent or waiver is necessary for
(i) any Restricted License to be deemed “Collateral” and for Collateral Trustee
to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, and
(ii) Collateral Trustee to have the ability in the event of a liquidation of any
Collateral to dispose of such Restricted License together with other Collateral
in accordance with Collateral Trustee’s rights and remedies under this Agreement
and the other Loan Documents.

6.8 Litigation Cooperation. From the Closing Date and continuing through the
termination of this Agreement, make available to Administrative Agent,
Collateral Trustee and any Lender, without expense to Administrative Agent,
Collateral Trustee or such Lender, as applicable, during normal business hours
and upon reasonable prior notice, each Loan Party and its officers, employees
and agents and each Loan Party’s books and records, to the extent that
Administrative Agent, Collateral Trustee or such Lender may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Administrative Agent, Collateral Trustee or such Lender with
respect to any Collateral or relating to such Loan Party.

6.9 Access to Collateral; Books and Records. Allow Administrative Agent,
Collateral Trustee, or its respective agents, to inspect the Collateral and
audit and copy such Loan Party’s Books in accordance with Section 6.13. Such
inspections or audits shall be conducted no more often than once every twelve
(12) months unless an Event of Default has occurred and is continuing in which
case such inspections and audits shall occur as often as Administrative Agent
shall determine is necessary. The foregoing inspections and audits shall be at
Borrowers’ expense.

6.10 Clinical Matters. After the Funding Date of the Third Tranche Term Loan,
Borrowers shall maintain two distinct programs in Borrower sponsored active
human clinical trials under a Borrower owned IND at all times (excluding the
CD73 Program).

 

14



--------------------------------------------------------------------------------

6.11 Joinder of Subsidiaries; MSC Subsidiary.

(a) No later than fifteen (15) Business Days after such time as a Loan Party or
any of its Subsidiaries forms or acquires any direct or indirect Subsidiary
after the Closing Date, or at any time upon request of Administrative Agent with
respect to any Subsidiary whether existing as of the Closing Date or thereafter
created or acquired: (a) promptly, and in any event within five (5) Business
days of creation, acquisition or request, as applicable, provide written notice
to Administrative Agent together with certified copies of the Operating
Documents for such Subsidiary, and (b) promptly, and in any event within ten
(10) Business Days of formation or creation, or upon Administrative Agent’s
request, as applicable: (i) take all such action as may be reasonably required
by Administrative Agent to cause the applicable Subsidiary (other than any MSC
Subsidiary), to either (A) provide a joinder to this Agreement pursuant to which
such Subsidiary becomes a Loan Party hereunder, or (B) guarantee the Obligations
of Borrowers under the Loan Documents and grant a security interest in and to
the collateral of such Subsidiary (substantially as described on Exhibit B), in
each case together with such Account Control Agreements and other documents,
instruments and agreements reasonably requested by Administrative Agent, all in
form and substance satisfactory to Administrative Agent (including being
sufficient to grant Collateral Trustee a first priority Lien, subject to
Permitted Liens in and to the assets of such Subsidiary), and (ii) and pledge
all of the direct or beneficial Equity Interests in such Subsidiary. Any
document, agreement, or instrument executed or issued pursuant to this
Section 6.11 shall be a Loan Document.

(b) Borrowers shall not permit Subsidiaries which are not Loan Parties (other
than the MSC Subsidiary), in the aggregate to maintain (i) cash and other assets
with an aggregate value for all such Subsidiaries in excess of 5.0% of
consolidated assets, (ii) revenue in excess of 5.0% of consolidated revenues for
any twelve month period then ended, (iii) any Intellectual Property which is
material to the business of Borrowers as a whole, or (iv) any contracts which
are material to the business of Borrowers as a whole, without causing one or
more of such Subsidiaries to enter into a joinder or guaranty in form
satisfactory to Administrative Agent with respect to the Obligations as
Administrative Agent may request within fifteen days (or such other period as
Administrative Agent may agree in writing), such that compliance with clauses
(i) through (iv) shall be restored.

(c) At any time that the MSC Subsidiary maintains assets, Borrowers shall cause
the MSC Investment Conditions to be met.

6.12 Property Locations.

(a) Provide to Administrative Agent at least ten (10) days’ prior written notice
before adding any new offices or business or Collateral locations, including
warehouses (unless such new offices or business or Collateral locations qualify
as Excluded Locations).

(b) With respect to any Collateral of a Loan Party located with a third party,
including a bailee, datacenter or warehouse (other than Excluded Locations),
Borrowers shall use commercially reasonable efforts to cause such third party to
execute and deliver a Collateral Access Agreement for such location, including
an acknowledgment from each of the third parties that it is holding or will hold
such property, subject to Collateral Trustee’s security interest.

(c) With respect to any Collateral of a Loan Party located on leased premises
(other than Excluded Locations), Borrowers shall use commercially reasonable
efforts to cause such third party to execute and deliver a Collateral Access
Agreement for such location.

6.13 Management Rights. Any representative of Administrative Agent shall have
the right to meet with management and officers of Borrowers at reasonable times
and intervals to discuss such books of account and records. In addition,
Administrative Agent shall be entitled at reasonable times and intervals to
consult with and advise the management and officers of Borrowers concerning
significant business issues affecting Borrowers. Such consultations shall not
unreasonably interfere with any Loan Party’s business operations.

6.14 Right to Invest. In connection with any Qualified Financings consummated
after the Closing Date, Lenders or their respective assignees or nominees shall
have the right, in their respective discretion to participate in any such
Qualified Financing, provided that with respect to any public offering of
Borrower Representative, Borrower Representative agrees to use commercially
reasonable efforts to provide the Lenders or their respective assignees or
nominees with the opportunity to invest in each such Qualified Financing if it
is lawful to do so (or if the Qualified Financing is an underwritten public
offering pursuant to a registration statement under the Securities Act, to use
commercially reasonable efforts to cause the underwriters for such offering to
offer the Lenders or their respective

 

15



--------------------------------------------------------------------------------

assignees or nominees an allocation of securities in such offering), on the same
terms, conditions and pricing afforded to other investors participating in such
Qualified Financing; provided that the amount invested in any single Qualified
Financing shall not exceed 5.0% of the total amount raised in such Qualified
Financing, provided further that the maximum aggregate investment amount by
Lenders and their respective assignees or nominees for all participation in
Qualified Financings pursuant to this Section 6.14 shall be $5,000,000. Borrower
Representative shall provide written notice to Administrative Agent not later
than the date upon which potential investors are notified of a Qualified
Financing, and if a Lender desires to exercise its right to participate in such
Qualified Financing, Lender shall cooperate to consummate its investment in such
closing promptly upon receipt of documentation with respect thereto. Borrower
Representative shall not take any action to avoid or seek to avoid the
observance or performance of any of the obligations pursuant to this Section
6.14, but will at all times in good faith assist in the carrying out the same
and take all such action as may be necessary or appropriate, but only to the
extent permitted by law, to protect the rights of Lenders and their respective
assignees or nominees hereunder against impairment.

6.15 Further Assurances. Execute any further instruments and take further action
as Administrative Agent or Collateral Trustee reasonably request to perfect or
continue Collateral Trustee’s Lien in the Collateral or to effect the purposes
of this Agreement.

 

  7.

NEGATIVE COVENANTS

No Borrower shall, or shall cause or permit any of its Subsidiaries to, do any
of the following:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”) all or any part of its business or property, except
for Permitted Transfers.

7.2 Changes in Business, Management, Ownership, or Business Locations. (a)
Engage in any business other than the businesses currently engaged in by such
Person, as applicable, or reasonably related thereto; (b) cease doing business,
or liquidate or dissolve; (c) fail to provide notice to Administrative Agent of
any Key Person departing from or ceasing to be employed by Borrower within five
(5) Business Days after departure from Borrower Representative; (d) permit or
suffer a Change in Control (except as expressly permitted by Section 7.3); or
(e) without at least ten (10) days prior written notice to Administrative Agent
(i) change its jurisdiction of organization, (ii) change its organizational
structure or type, (iii) change its legal name, or (iv) change its
organizational number (if any) assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate with any other Person (except
if concurrently with, and as a condition to the effectiveness of, the closing of
such merger or consolidation, the Obligations shall be repaid in full, in cash),
or acquire all or substantially all of the capital stock or property of another
Person or business line of another Person (including, without limitation, by the
formation of any Subsidiary) or enter into any agreement to do any of the same,
provided that a Subsidiary may merge or consolidate into another Subsidiary or
into a Borrower, provided that in any such merger or consolidation involving
Borrower Representative, a Borrower or a Guarantor, Borrower Representative or
such Borrower or Guarantor, respectively, shall be the surviving entity.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, except for Permitted Liens, or otherwise permit any Collateral not
to be subject to the first priority security interest granted herein, except in
connection with Permitted Liens permitted to have priority over Collateral
Trustee’s Lien, or enter into any agreement, document, instrument or other
arrangement (except with or in favor of Collateral Trustee) with any Person
which directly or indirectly prohibits or has the effect of prohibiting any
Borrower or Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of such Borrower’s Subsidiary’s
Intellectual Property, except in connection with restrictions in the Ordinary
Course of Business in connection with licenses of Intellectual Property
constituting a Permitted Transfer with respect to the Intellectual Property
subject to such license.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b).

 

16



--------------------------------------------------------------------------------

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any Equity Interests provided that
(i) Borrower Representative may convert any of its convertible Equity Interests
(including warrants) into other Equity Interests issued by Borrower
Representative pursuant to the terms of such convertible securities or otherwise
in exchange thereof, (ii) Borrower Representative may convert Subordinated Debt
issued by Borrower Representative into Equity Interests issued by Borrower
Representative pursuant to the terms of such Subordinated Debt and to the extent
permitted under the terms of the applicable subordination or intercreditor
agreement; (iii) any Borrower or Subsidiary thereof may pay dividends solely in
Equity Interests of such Borrower or Subsidiary (iv) Borrower Representative may
make cash payments in lieu of fractional shares; and (v) Borrower Representative
may repurchase the Equity Interests issued by Borrower Representative pursuant
to stock repurchase agreements approved by Borrower Representative’s Board so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided that the
aggregate amount of all such repurchases does not exceed Two Hundred Fifty
Thousand Dollars ($250,000) per fiscal year; or (b) directly or indirectly make
any Investment (including, without limitation, by the formation of any
Subsidiary), other than Permitted Investments. Notwithstanding the foregoing,
Loan Parties shall be permitted to make the repurchases, payments or
distributions expressly permitted above only if, at such time, and immediately
after giving effect thereto: (i) no Default or Event of Default, exists or could
reasonably be expected to occur, (ii) each Loan Party is solvent, and (iii) such
payment or distribution is permitted under and is made in compliance with all
applicable laws.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of a Loan Party, except for
(a) transactions that are in the Ordinary Course of Business and on fair and
reasonable terms that are no less favorable to such Person than would be
obtained in an arm’s length transaction with a non-affiliated Person; (b) bona
fide rounds of Subordinated Debt or equity financing by existing investors in
Borrower Representative for capital raising purposes, and (c) reasonable and
customary director, officer and employee compensation and other customary
benefits including retirement, health, stock option and other benefit plans and
indemnification arrangements approved by Borrower Representative’s Board.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except as permitted pursuant to the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof, provide for earlier or greater principal,
interest, or other payments thereon, or adversely affect the subordination
thereof to the Obligations.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Loan for that purpose; take
any action or fail to take any action (or suffer any other Person to do so), to
the extent the same would cause the representations set forth in Section 5.11(c)
to be untrue; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Effect; withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of a Loan Party or any of its
Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

 

  8.

EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Any Loan Party fails to pay any Obligations after such
Obligations are due and payable.

8.2 Covenant Default.

(a) A Borrower fails or neglects to perform any obligation in Section 3.3(b),
Section 4.2, Section 6, or violates any covenant in Section 7; or

 

17



--------------------------------------------------------------------------------

(b) A Loan Party fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within fifteen (15) Business
Days after the occurrence thereof.

8.3 Material Adverse Effect. An event or circumstance has occurred which could
reasonably be expected to have a Material Adverse Effect.

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds in any Collateral Account of a Loan Party or of any of its
Subsidiaries, or (ii) a notice of Lien or levy is filed against the assets of
any Loan Party or any of its Subsidiaries by any Governmental Authority, and the
same under clauses (i) and (ii) hereof are not, within ten (10) Business Days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Loans shall be made during any
ten (10) Business Day cure period; or

(b) (i) Any material portion of the assets of a Loan Party or any of its
Subsidiaries is attached, seized, levied on, or comes into possession of a
trustee or receiver, or (ii) any court order enjoins, restrains, or prevents a
Loan Party or any of its Subsidiaries from conducting all or any material part
of its business.

8.5 Insolvency. (a) The Loan Parties and their respective Subsidiaries, as a
whole, is unable to pay its debts (including trade debts) as they become due or
otherwise becomes insolvent, the realizable value of the Loan Parties’ assets is
less than the aggregate sum of its liabilities, or the Loan Parties; (b) a Loan
Party or any of its Subsidiaries begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against a Loan Party or any of its Subsidiaries
and is not dismissed or stayed within forty five (45) days (but no Loans shall
be made while any of the conditions described in this Section 8.5 exist and/or
until any Insolvency Proceeding is dismissed).

8.6 Other Agreements. There is, under any agreement to which a Loan Party or any
of its Subsidiaries is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of Two Hundred Fifty Thousand Dollars ($250,000) (except
if such third party is restricted from accelerating the maturity of such
Indebtedness, including pursuant to the terms of a subordination or similar
agreement entered into with respect to the Obligations); or (b) any breach or
default by a Loan Party or a Subsidiary of such Loan Party, the result of which
could have a Material Adverse Effect.

8.7 Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000) shall be
rendered against a Loan Party or any of its Subsidiaries by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, vacated, or after execution thereof, stayed or
bonded pending appeal, (provided that no Loans will be made prior to the
vacation, stay, or bonding of such fine, penalty, judgment, order or decree).

8.8 Misrepresentations. Any Loan Party or any Person acting for such Loan Party
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Administrative
Agent, Collateral Trustee or any Lender or to induce Administrative Agent,
Collateral Trustee or any Lender to enter this Agreement or any Loan Document,
and such representation, warranty, or other statement is incorrect in any
material respect when made.

8.9 Subordinated Debt. Any Subordination Agreement governing any Subordinated
Debt shall for any reason be revoked or invalidated or otherwise cease to be in
full force and effect, any party thereto shall be in breach thereof or contest
in any manner the validity or enforceability thereof or deny that it has any
further obligation thereunder, or the Obligations shall for any reason not have
the priority contemplated by this Agreement.

8.10 Governmental Approval. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed for a full
term, and such revocation, rescission, suspension, modification or non-renewal
has, or could reasonably be expected to have, a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

8.11 Guaranty. Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect.

 

  9.

ACCELERATION; COLLATERAL TRUSTEE’S RIGHTS AND REMEDIES

9.1 Acceleration. Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent is entitled, without notice or demand, to declare
all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations are immediately due and payable
without any action by Administrative Agent), and stop advancing money or
extending credit for any Borrower’s benefit under this Agreement (and each
Lender’s Commitment shall be deemed terminated as long as an Event of Default
has occurred and is continuing).

9.2 Rights and Remedies. Collateral Trustee is entitled, at the direction of
Administrative Agent, subject to the terms of the Collateral Trust Agreement,
without notice or demand, to do any or all of the following, to the extent not
prohibited by applicable law:

(a) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that
Administrative Agent may determine is advisable, and notify any Person owing a
Borrower money of Collateral Trustee’s security interest in such funds;

(b) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral;

(c) ratably apply to the Obligations then due any amount held by Collateral
Trustee owing to or for the credit or the account of a Borrower;

(d) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral;

(e) deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Account Control Agreement or similar
agreements providing control of any Collateral;

(f) demand and receive possession of any Borrower’s Books; and

(g) exercise all rights and remedies available to Collateral Trustee under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).

Borrowers shall assemble the Collateral if Collateral Trustee requests and make
it available as Collateral Trustee reasonably designates. Collateral Trustee may
peaceably enter premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Each Borrower grants Collateral Trustee
a license to enter and occupy any of its premises, without charge by Borrowers,
to exercise any of Collateral Trustee’s rights or remedies. Collateral Trustee
is hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, a Borrower’s labels, Patents, Copyrights, mask works, rights of
use of any name, trade secrets, trade names, Trademarks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Trustee’s exercise of its rights under this Section,
a Borrower’s rights under all licenses and all franchise agreements inure to
Collateral Trustee’s benefit. If, after the acceleration of the Indebtedness, a
Loan Party receives proceeds of Collateral, such Borrower shall (or shall cause
the applicable Loan Party) to deliver such proceeds to Collateral Trustee, for
the ratable benefit of Lenders, to be applied to the Obligations.

9.3 Power of Attorney. Each Borrower hereby irrevocably appoints Collateral
Trustee (and any of Collateral Trustee’s partners, managers, officers, agents or
employees) as its lawful attorney-in-fact, with full power of substitution,
exercisable upon the occurrence and during the continuance of an Event of
Default, to: (a) send requests for verification of Accounts or notify Account
Debtors of Collateral Trustee’s security interest and Liens in the Collateral;
(b) endorse such Borrower’s name on any checks or other forms of payment or
security; (c) sign such

 

19



--------------------------------------------------------------------------------

Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors schedules and assignments of Accounts, verifications of
Accounts, and notices to Account Debtors; (d) settle and adjust disputes and
claims about the Accounts directly with Account Debtors, for amounts and on
terms Administrative Agent or Collateral Trustee determine reasonable; (e) make,
settle, and adjust all claims under such Borrower’s insurance policies; (f) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; (g) transfer the Collateral into
the name of Collateral Trustee or a third party as the Code permits; and
(h) dispose of the Collateral. Each Borrower further hereby appoints Collateral
Trustee (and any of Collateral Trustee’s partners, managers, officers, agents or
employees) as its lawful attorney-in-fact, with full power of substitution,
regardless of whether or not an Event of Default has occurred or is continuing
to: (i) sign such Borrower’s name on any documents and other Security
Instruments necessary to perfect or continue the perfection of, or maintain the
priority of, Collateral Trustee’s security interest in the Collateral, (ii) take
all such actions which such Borrower is required, but fails to do under the
covenants and provisions of the Loan Documents; (iii) take any and all such
actions as Collateral Trustee may reasonably determine to be necessary or
advisable for the purpose of maintaining, preserving or protecting the
Collateral or any of the rights, remedies, powers or privileges of Collateral
Trustee under this Agreement or the other Loan Documents. Collateral Trustee’s
foregoing appointment as each Borrower’s attorney in fact, and all of Collateral
Trustee’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted or is known to exist) have been fully repaid, in cash,
and otherwise fully performed and all commitments to make Loans hereunder have
been terminated.

9.4 Protective Payments. If a Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which such Borrower is obligated to pay under this Agreement or any other
Loan Document or which may be required to preserve the Collateral, Collateral
Trustee may obtain such insurance or make such payment, and all amounts so paid
by Collateral Trustee are Lender Expenses and immediately due and payable,
bearing interest at the then highest rate applicable to the Obligations, and
secured by the Collateral. Collateral Trustee will make reasonable efforts to
provide Borrower Representative with notice of Collateral Trustee obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Collateral Trustee are deemed an agreement to make similar payments
in the future or Collateral Trustee’s waiver of any Event of Default.

9.5 Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Collateral Trustee shall have the right to apply
in any order any funds in its possession, whether payments, proceeds realized as
the result of any collection of Accounts or other disposition of the Collateral,
or otherwise, to the Obligations, for the ratable benefit of Lenders. Collateral
Trustee shall pay any surplus to Borrowers by credit to the Deposit Account
designated by Borrowers or as directed by a court of competent jurisdiction.
Borrowers shall remain liable to Collateral Trustee and Lenders for any
deficiency. If Collateral Trustee, directly or indirectly, enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Collateral Trustee may, at the direction of Administrative Agent,
either reduce the Obligations by the principal amount of the purchase price or
defer the reduction of the Obligations until the actual receipt by Collateral
Trustee of cash or immediately available funds therefor.

9.6 Collateral Trustee’s Liability for Collateral. So long as Collateral Trustee
complies with applicable law and reasonable secured lender practices regarding
the safekeeping of the Collateral in the possession or under the control of
Collateral Trustee, Collateral Trustee shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrowers bear all risk of
loss, damage or destruction of the Collateral.

9.7 No Waiver; Remedies Cumulative. Any failure by Administrative Agent,
Collateral Trustee or any Lender, at any time or times, to require strict
performance by each Borrower of any provision of this Agreement or any other
Loan Document shall not waive, affect, or diminish any right of Administrative
Agent, Collateral Trustee or any Lender thereafter to demand strict performance
and compliance herewith or therewith. Collateral Trustee’s rights and remedies
under this Agreement and the other Loan Documents are cumulative. Collateral
Trustee has all rights and remedies provided under the Code, by law, or in
equity. Collateral Trustee or any Lender’s exercise of one right or remedy is
not an election and shall not preclude Collateral Trustee or any Lender from
exercising any other remedy under this Agreement or other remedy available at
law or in equity, and any waiver of any Event of Default is not a continuing
waiver. Any delay in exercising any remedy is not a waiver, election, or
acquiescence.

 

20



--------------------------------------------------------------------------------

9.8 Demand Waiver. Each Borrower waives presentment, demand, notice of default
or dishonor, notice of payment and nonpayment, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments or chattel paper.

9.9 Shares. Each Borrower recognizes that Collateral Trustee may be unable to
effect a public sale of any or all the Shares, by reason of certain prohibitions
contained in federal securities laws and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Borrower acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Collateral Trustee shall be under no
obligation to delay a sale of any of the Shares for the period of time necessary
to permit the issuer thereof to register such securities for public sale under
federal securities laws or under applicable state securities laws, even if such
issuer would agree to do so.

 

  10.

NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon confirmation of receipt, when sent by
electronic mail transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, or email address indicated below.
Administrative Agent, Collateral Trustee, Lenders and Borrowers may change their
respective mailing or electronic mail addresses by giving the other party
written notice thereof in accordance with the terms of this Section 10.

 

                  

 

If to Borrowers:

  

SURFACE ONCOLOGY, INC.

50 Hampshire Street, 8th Floor

Cambridge, MA 02139

Attention: Liisa Nogelo

Email: [*****]

and [*****]

 

With a copy, not constituting notice, to:

  

GOODWIN PROCTER LLP

100 Northern Ave

Boston, MA 02210

Attention: Kinsley Taft, Mark Smith

Email: ktaft@goodwinlaw.com;

marksmith@goodwinlaw.com

 

21



--------------------------------------------------------------------------------

 

If to Collateral Trustee:

  

ANKURA TRUST COMPANY, LLC

140 Sherman Street, Fourth Floor

Fairfield, CT 06824

Attention: Lisa Price

Email: [*****]

                  

 

If to Administrative Agent or Lenders:

  

K2 HEALTHVENTURES LLC

885 Boylston Street, 10th Floor

Boston, MA 02116

 

For Loan Requests, monthly reporting,

Compliance Certificates, and other regular

reporting deliverables:

Attention: Finance

Email: [*****]

 

For all other notices:

Attention: Legal Notices

Email: legal@k2hv.com

 

With a copy to (but not constituting notice, and excluding Loan Requests and
regular reporting):

  

COOLEY LLP

3175 Hanover Street

Palo Alto, CA 94304-1150

Attention: Cynthia Bai

Email: cbai@cooley.com

 

  11.

CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

Except as otherwise expressly provided in any of the Loan Documents, this
Agreement and the other Loan Documents shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law. Each Borrower hereby submits to the exclusive jurisdiction
of the State and Federal courts in New York County, City of New York, New York;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Collateral Trustee from bringing suit or taking other legal action in
any other jurisdiction to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of
Administrative Agent, Collateral Trustee or any Lender. Each Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and each Borrower hereby waives any objection that
it may have based upon lack of personal jurisdiction, improper venue, or forum
non conveniens and hereby consents to the granting of such legal or equitable
relief as is deemed appropriate by such court. Each Borrower hereby waives
personal service of the summons, complaints, and other process issued in such
action or suit and agrees that service of such summons, complaints, and other
process may be made by registered or certified mail addressed to such Borrower
at the address set forth in, or subsequently provided by such Borrower in
accordance with, Section 10 and that service so made shall be deemed completed
upon the earlier to occur of Borrowers’ actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid. Each Borrower hereby
expressly waives any claim to assert that the laws of any other jurisdiction
govern this Agreement.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR ANYWHERE
ELSE, EACH BORROWER AGREES THAT IT SHALL NOT SEEK FROM ADMINISTRATIVE AGENT,
COLLATERAL TRUSTEE OR ANY LENDER UNDER ANY THEORY OF LIABILITY (INCLUDING ANY
THEORY IN TORTS), ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES. EACH
PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

22



--------------------------------------------------------------------------------

This Section 11 shall survive the termination of this Agreement.

 

  12.

GENERAL PROVISIONS

12.1 Termination Prior to Term Loan Maturity Date; Survival; Release of
Collateral. All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations (other than contingent indemnification obligations as to
which no claim has been asserted or is known to exist and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been satisfied in full, in cash and all commitments to extend credit pursuant to
this Agreement have terminated (such date, the “Discharge Date”). So long as
Borrowers have satisfied the Obligations (other than contingent indemnification
obligations as to which no claim has been asserted or is known to exist and any
other obligations which, by their terms, are to survive the termination of this
Agreement), this Agreement and any remaining commitments to extend credit may be
terminated prior to the Term Loan Maturity Date by Borrowers, by written notice
of termination to Lenders. Those obligations that are expressly specified in
this Agreement as surviving this Agreement’s termination shall continue to
survive notwithstanding this Agreement’s termination. Promptly after the
Discharge Date, Lenders shall direct Collateral Trustee to deliver evidence of
the release of Collateral.

12.2 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. No Borrower may
assign this Agreement or any rights or obligations under it without Lenders’
prior written consent (which may be granted or withheld in each Lender’s
discretion). Each Lender has the right, without consent of or notice to
Borrowers, to sell, transfer, assign, negotiate, or grant participation in all
or any part of, or any interest in, such Lender’s obligations, rights, and
benefits under this Agreement and the other Loan Documents, provided that if no
Event of Default shall have occurred and be continuing, no Lender shall transfer
or assign (other than as part of an assignment of all or a material part of such
Lender’s loan portfolio) its interest in such Lender’s obligations, rights, and
benefits under this Agreement and the other Loan Documents to a distressed debt
fund.

(b) Assignment by Lenders. Each Lender may at any time assign to one or more
Affiliates of such Lender or as otherwise permitted by subsection (a) above, all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its commitment and the Loans at the time owing to it), subject
to any restrictions on such assignment set forth in the other Loan Documents.
Each such Lender shall notify the Administrative Agent of such assignment and
deliver to the Administrative Agent a copy of any assignment and assumption
agreement entered into in connection thereto.

(c) Register; Participant Register. Administrative Agent, acting solely for this
purpose as an agent of the Loan Parties, shall maintain at one of its offices in
the United States a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Term Loans owing to each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Loan Parties, Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Loan Parties, any Lender and the
Collateral Trustee at any reasonable time and from time to time upon reasonable
prior notice. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Loan Parties, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Term Loans
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

23



--------------------------------------------------------------------------------

12.3 Indemnification. Each Borrower agrees to indemnify, defend and hold
Administrative Agent, Collateral Trustee and each Lender and their respective
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Lender (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (including such
claims, costs, expenses, damages and liabilities based on liability in tort,
including strict liability in tort) (collectively, “Claims”) claimed or asserted
by any third party in connection with the transactions contemplated by the Loan
Documents; and (ii) all losses or expenses (including Lender Expenses) in any
way suffered, incurred, or paid by such Indemnified Person as a result of,
following from, consequential to, or arising from transactions among
Administrative Agent, Collateral Trustee, Lenders and Borrowers (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses to the
extent directly caused by such Indemnified Person’s gross negligence or willful
misconduct. This Section 12.3 shall survive until all statutes of limitation
with respect to the Claims, losses, and expenses for which indemnity is given
shall have run. This Section 12.3 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

12.4 Borrower Liability. If any Person is joined to this Agreement as a
Borrower, the following provisions shall apply: Each Borrower hereunder shall be
jointly and severally obligated to repay all Loans made hereunder, regardless of
which Borrower actually receives said Loan, as if each Borrower hereunder
directly received all Loans. Each Borrower waives (a) any suretyship defenses
available to it under the Code or any other applicable law, and (b) any right to
require Collateral Trustee to: (i) proceed against any Borrower or any other
person; (ii) proceed against or exhaust any security; or (iii) pursue any other
remedy. Collateral Trustee may exercise or not exercise any right or remedy it
has against any Borrower or any security it holds (including the right to
foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Collateral Trustee under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by such Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Lenders and such payment shall be promptly delivered to Collateral Trustee,
for the ratable benefit of Lenders, for application to the Obligations, whether
matured or unmatured.

12.5 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.6 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.7 Correction of Loan Documents. Administrative Agent may correct patent
errors and fill in any blanks in the Loan Documents consistent with the
agreement of the parties so long as Administrative Agent provides Borrowers with
written notice of such correction and allows Borrowers at least ten (10) days to
object to such correction. In the event of such objection, such correction shall
not be made except by an amendment signed by both Administrative Agent and
Borrowers.

12.8 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be effective except, pursuant to an
agreement in writing by the parties thereto, and in case of this Agreement,
pursuant to an agreement in writing entered into by Borrowers, Administrative
Agent, the Required Lenders and Collateral Trustee, provided that Collateral
Trustee’s approval shall not be required for any amendment or supplement that
has the effect solely of (i) adding or maintaining Collateral, securing
additional Obligations that are otherwise permitted by the terms of this
Agreement to be secured by the Collateral or preserving, perfecting or
establishing the priority of the Liens thereon or the rights of Collateral
Trustee therein; (ii) curing any ambiguity, defect or inconsistency;
(iii) providing for the assumption of a Borrower’s or Guarantor’s Obligations
under any Loan Document in the case of a merger or consolidation or sale of all
or substantially all of the assets of the Borrower or such Guarantor, as
applicable; (iv)

 

24



--------------------------------------------------------------------------------

making any change that would provide any additional rights or benefits to the
Administrative Agent, any Lender or Collateral Trustee or that does not
adversely affect the legal rights under this Agreement or any other Loan
Document of Collateral Trustee; or (v) to the extent the Collateral Trust
Agreement provides that Collateral Trustee’s approval is not required. It is
agreed that any change to the definition of “Designated Holder” shall require
the consent of the Collateral Trustee. Without limiting the generality of the
foregoing, no oral promise or statement, nor any action, inaction, delay,
failure to require performance or course of conduct shall operate as, or
evidence, an amendment, supplement or waiver or have any other effect on any
Loan Document. Any waiver granted shall be limited to the specific circumstance
expressly described in it, and shall not apply to any subsequent or other
circumstance, whether similar or dissimilar, or give rise to, or evidence, any
obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations among the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

12.9 Counterparts; Electronic Execution of Documents. This Agreement and any
other Loan Documents, except to the extent otherwise required pursuant to the
terms thereof, may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered, is
an original, and all taken together, constitute one Agreement. The words
“execution,” “signed,” “signature” and words of like import in any Loan Document
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act. Delivery of an executed counterpart of a
signature page of any Loan Document by electronic means including by email
delivery of a “.pdf” format data file shall be effective as delivery of an
original executed counterpart of such Loan Document.

12.10 Confidentiality; Publicity.

(a) In handling any confidential information, Administrative Agent, Collateral
Trustee and each Lender agree to hold in confidence and not disclose Borrowers’
confidential information except as expressly provided herein, and shall exercise
the same degree of care to protect such confidential information that it
exercises for its own proprietary information but in no event less than a
reasonable degree of care; provided, however that disclosure of information may
be made, subject to customary confidentiality provisions: (a) to its
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Loans; (c) as required by law, regulation, subpoena, or other
order and in connection with reporting obligations applicable to Administrative
Agent, Collateral Trustee or such Lender, including pursuant to the Exchange
Act, as amended; (d) to Administrative Agent, Collateral Trustee or such
Lender’s regulators or as otherwise required in connection with any examination
or audit; (e) as Administrative Agent, Collateral Trustee or such Lender
determines is necessary in connection with the exercise of remedies with respect
to the Obligations; and (f) to third-party service providers of Administrative
Agent, Collateral Trustee or such Lender so long as such service providers are
bound by confidentiality terms not more permissive than the terms hereof.
Confidential information does not include information that is either: (i) in the
public domain or in Administrative Agent, Collateral Trustee or any Lender’s
possession when disclosed to Administrative Agent, Collateral Trustee or such
Lender, as applicable, or becomes part of the public domain (other than as a
result of its disclosure by Administrative Agent, Collateral Trustee or such
Lender in violation of this Agreement) after disclosure to Administrative Agent,
Collateral Trustee or such Lender, as applicable; or (ii) disclosed to
Administrative Agent, Collateral Trustee or such Lender by a third party, if
Administrative Agent, Collateral Trustee or such Lender, as applicable, does not
know that the third party is prohibited from disclosing the information. The
provisions of this paragraph shall survive the termination of this Agreement.

(b) Neither party hereto shall publicize or use the other party’s name or logo,
or hyperlink to such other parties’ website, describe the relationship of the
parties or the transaction contemplated by this Agreement, in written and oral
presentations, advertising, promotional and marketing materials, client lists,
public relations materials or on its web site (together, the “Publicity
Materials”) without prior written consent from the party that is the subject of
the proposed Publicity Materials, together with a draft (or, if Publicity
Materials are not proposed to be delivered in written form, an outline of the
content to be included) so as to provide such subject party a reasonable
opportunity to review prior to publication, and each party agrees, in connection
with any Publicity Materials proposed by such party to reasonably consider
requested changes or corrections requested by the party that is the subject of
such Publicity Materials in good faith, and upon request, to provide the final
form prior to publication or other dissemination.

 

25



--------------------------------------------------------------------------------

12.11 Borrower Representative. Each of the Borrowers hereby appoints Borrower
Representative to act as its exclusive agent for all purposes under the Loan
Documents (including, without limitation, with respect to all matters related to
the borrowing and repayment of any Loan). Each of the Borrowers acknowledges and
agrees that (a) Borrower Representative may execute such documents on behalf of
any Borrower as Borrower Representative deems appropriate in its sole discretion
and each Borrower shall be bound by and obligated by all of the terms of any
such document executed by Borrower Representative on its behalf, (b) any notice
or other communication delivered hereunder to Borrower Representative shall be
deemed to have been delivered to each Borrower and (c) Administrative Agent,
Collateral Trustee and any Lender shall accept (and shall be permitted to rely
on) any document or agreement executed by Borrower Representative on behalf of
Borrowers (or any of them). Borrower must act through the Borrower
Representative for all purposes under this Agreement and the other Loan
Documents. Notwithstanding anything contained herein to the contrary, to the
extent any provision in this Agreement requires any Borrower to interact in any
manner with Administrative Agent, Collateral Trustee or any Lender, such
Borrower shall do so through Borrower Representative.

12.12 [Reserved.]

12.13 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.14 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.15 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.16 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.17 Appointment of Collateral Trustee. Each Lender hereby appoints Collateral
Trustee to act on behalf of Lenders as collateral agent under this Agreement and
the other Loan Documents, and to hold and enforce any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
all in accordance with the terms of the Collateral Trust Agreement. The
provisions of this Section 12.17 are solely for the benefit of Collateral
Trustee and Lenders and no Loan Party nor any other Person shall have any rights
as a third party beneficiary of any of the provisions hereof. The Collateral
Trustee may resign or be removed or replaced, and a successor Collateral Trustee
may be appointed in accordance with the terms and subject to the conditions of
the Collateral Trust Agreement.

12.18 Appointment of Administrative Agent.

(a) Each Lender hereby appoints Administrative Agent to act on behalf of Lenders
as administrative agent under this Agreement and the other Loan Documents. The
provisions of this Section 12.18 are solely for the benefit of Administrative
Agent and Lenders and no Loan Party nor any other Person shall have any rights
as a third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, Administrative Agent does not assume
and shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Loan Party or any other Person. Administrative
Agent shall not have any duties or responsibilities except for those expressly
set forth in this Agreement and the other Loan Documents, together with such
powers as are reasonably related thereto. The duties of Administrative Agent
shall be mechanical and administrative in nature and Administrative Agent shall
not have, or be deemed to have, by reason of this Agreement, any other Loan
Document or otherwise a fiduciary relationship in respect of any Lender.

(b) If Administrative Agent shall request instructions from Lenders with respect
to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, then Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until it
shall have received instructions

 

26



--------------------------------------------------------------------------------

from the Required Lenders, and Administrative Agent shall incur no liability to
any Person by reason of so refraining. Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder or under any other
Loan Document for any reason. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Administrative Agent as a result of
Administrative Agent’s acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of Lenders.

(c) Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective and their respective related parties. The exculpatory provisions of
this Section 12.18 shall apply to any such sub-agent and to the related parties
of such Administrative Agent and any such sub-agent. No Administrative Agent
shall be responsible for the negligence or misconduct of any sub-agent except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

(d) Neither Administrative Agent nor any of its Affiliates nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for damages solely caused by
its or their own gross negligence or willful misconduct as finally determined by
a court of competent jurisdiction. Without limitation of the generality of the
foregoing, Administrative Agent: (i) may consult with legal counsel, independent
chartered accountants and other experts and consultants selected by it and shall
not be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants, experts or consultants;
(ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Loan Party or to inspect the Collateral (including
the books and records) of any Loan Party; (iv) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or the other Loan Documents
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by email, telecopy, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

(e) With respect to its Commitments and Loans hereunder, Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Administrative Agent in its individual capacity (to
the extent it holds any Obligations owing to Lenders or Commitments hereunder).
Administrative Agent and each of its Affiliates may lend money to, invest in,
and generally engage in any kind of business with, any Loan Party, any of their
Affiliates and any Person who may do business with or own securities of any Loan
Party or any such Affiliate, all as if Administrative Agent was not
Administrative Agent and without any duty to account therefor to Lenders.
Administrative Agent and its Affiliates may accept fees and other consideration
from any Loan Party for services in connection with this Agreement or otherwise
without having to account for the same to Lenders.

(f) Each Lender acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender, made its own credit and financial
analysis of the Loan Parties and its own decision to enter into this Agreement.
Each Lender also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

(g) Each Lender agrees to indemnify Administrative Agent (to the extent not
reimbursed by Loan Parties and without limiting the obligations of Loan Parties
hereunder), ratably according to its respective Pro Rata Share, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against
Administrative Agent in any way relating to or arising out of this Agreement or
any other Loan Document or

 

27



--------------------------------------------------------------------------------

any action taken or omitted by Administrative Agent in connection therewith;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from Administrative Agent’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. Without limiting the foregoing, each Lender agrees to
reimburse Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable and documented counsel fees)
incurred by Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement and each other Loan
Document, to the extent that Administrative Agent is not reimbursed for such
expenses by the Loan Parties.

(h) Administrative Agent may resign at any time by giving not less than thirty
(30) days’ prior written notice thereof to Lenders, Collateral Trustee and
Borrowers. Upon any such resignation, Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by Lenders and shall have accepted such appointment within
thirty (30) days after Administrative Agent’s giving notice of resignation, then
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if a Lender is willing to accept
such appointment, or otherwise shall be a commercial bank or financial
institution or a subsidiary of a commercial bank or financial institution if
such commercial bank or financial institution has combined capital of at least
$300,000,000. If no successor Administrative Agent has been appointed pursuant
to the foregoing, by the 30th day after the date such notice of resignation was
given by the resigning Administrative Agent, such resignation shall become
effective and Lenders shall thereafter perform all the duties of Administrative
Agent hereunder until such time, if any, as Lenders appoint a successor
Administrative Agent as provided above. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Administrative Agent.
Upon the earlier of the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent or the effective date of the
resigning Administrative Agent’s resignation, the resigning Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents, except that any indemnity, expense reimbursement or other
rights in favor of such resigning Administrative Agent shall continue. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Section 12.17 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents. Notwithstanding the foregoing, as long as K2
HealthVentures LLC is a Lender pursuant to this Agreement, K2 HealthVentures LLC
shall not resign as Administrative Agent unless a successor Administrative Agent
is appointed concurrently with such resignation, which successor Administrative
Agent shall have the wherewithal to perform, and shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent under this Agreement and the other Loan Documents.

(i) In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, with the prior written consent of
Administrative Agent, each Lender and each holder of any Obligation is hereby
authorized at any time or from time to time, without notice to any Loan Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all balances held by it at any of its
offices for the account of any Loan Party or any Subsidiary of a Loan Party
(regardless of whether such balances are then due to such Loan Party or such
Subsidiary) and any other properties or assets any time held or owing by that
Lender or that holder to or for the credit or for the account of any Loan Party
or any Subsidiary of a Loan Party against and on account of any of the
Obligations which are not paid when due. Any Lender or holder of any Obligation
exercising a right to set off or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof in accordance with the
terms of this Agreement relating to the priority of the repayment of the
Obligations shall purchase for cash (and the other Lenders or holders shall
sell) such participations in each such other Lender’s or holder’s Pro Rata Share
of the Obligations as would be necessary to cause such Lender to share the
amount so set off or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares and in accordance with the
terms of this Agreement relating to the priority of the repayment of the
Obligations. Each Loan Party agrees, to the fullest extent permitted by law,
that (i) any Lender or holder may exercise its right to set off with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amount so set off to other Lenders and holders and
(ii) any Lender or holders so purchasing a participation in the Loans made or
other Obligations held by other Lenders or holders may exercise all rights of
set-off, bankers’ Lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender or holder were a direct holder of the
Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the set-off amount or
payment otherwise received is thereafter recovered from Lender that has
exercised the right of set-off, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

 

28



--------------------------------------------------------------------------------

(j) Nothing in this Agreement or the other Loan Documents shall be deemed to
require Administrative Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that the Borrowers may have against any Lender as a
result of any default by such Lender hereunder. To the extent that
Administrative Agent advances funds to the Borrowers on behalf of any Lender and
is not reimbursed therefor on the same Business Day as such advance is made,
Administrative Agent shall be entitled to retain for its account all interest
accrued on such advance until reimbursed by the applicable Lender.

(k) If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from Borrowers and such related payment is not received
thereby, then Administrative Agent will be entitled to recover such amount from
such Lender on demand without set-off, counterclaim or deduction of any kind.

(l) If Administrative Agent determines at any time that any amount received
thereby under this Agreement shall be returned to Borrowers or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document,
Administrative Agent will not be required to distribute any portion thereof to
any Lender. In addition, each Lender will repay to Administrative Agent on
demand any portion of such amount that Administrative Agent has distributed to
such Lender, together with interest at such rate, if any, as Administrative
Agent is required to pay to Borrowers or such other Person, without set-off,
counterclaim or deduction of any kind.

(m) Administrative Agent will use reasonable efforts to provide Lenders with any
written notice of Event of Default received by Administrative Agent from, or
delivered by Administrative Agent to, any Loan Party; provided, however, that
Administrative Agent shall not be liable to any Lender for any failure to do so,
except to the extent that such failure is attributable solely to Administrative
Agent’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction.

(n) Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, each Lender hereby agrees with each other Lender and with
Administrative Agent that no Lender shall take any action to protect or enforce
its rights arising out of this Agreement or any other Loan Document (including
exercising any rights of set-off) without first obtaining the prior written
consent of the Required Lenders, it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and the other Loan
Documents shall be taken in concert and at the direction or with the consent of
Administrative Agent at the request of Required Lenders.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

 

BORROWER REPRESENTATIVE:

SURFACE ONCOLOGY, INC.

By

 

/s/ Jeffrey Goater

Name: Jeffrey Goater

Title:   Chief Executive Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 

COLLATERAL TRUSTEE:

ANKURA TRUST COMPANY, LLC

By

 

/s/ Lisa S. Price

Name: Lisa S. Price

Title: Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 

ADMINISTRATIVE AGENT:

K2 HEALTHVENTURES LLC

By

 

/s/ Parag Shah

Name: Parag Shah

Title: CEO

LENDER:

K2 HEALTHVENTURES LLC

By

 

/s/ Parag Shah

Name: Parag Shah

Title: CEO



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

As used in this Agreement, the following capitalized terms have the following
meanings:

“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to a Borrower.

“Account Control Agreement” means any control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary or commodity intermediary at which a Loan Party
maintains a Securities Account or a Commodity Account, one or more Loan Parties,
and Collateral Trustee pursuant to which Collateral Trustee, for the benefit of
Lenders, obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.

“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Administrative Agent” has the meaning set forth in the preamble.

“Affiliate” means, with respect to any Person, each other Person that owns or
controls, directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” has the meaning set forth in the preamble.

“Amortization Date” means July 1, 2021, provided that if (i) no Event of Default
has occurred and is continuing, and (ii) the Second Tranche Term Loan Commitment
has been fully funded, the Amortization Date shall be January 1, 2022, provided
further, that if (i) no Event of Default has occurred and is continuing, and
(ii) the Third Tranche Term Loan Commitment has been fully funded, the
Amortization Date shall be July 1, 2022.

“Anti-Terrorism Order” means Executive Order No. 13,224 as of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as
amended.

“Applicable Rate” means a variable annual rate equal to the greater of (i)
8.65%, and (ii) the sum of (A) the Prime Rate, plus (B) 3.90%.

“Automatic Payment Authorization” means the Automatic Payment Authorization in
substantially the form of Exhibit F.

“Board” means, with respect to any Person, the board of directors, board of
managers, managers or other similar bodies or authorities performing similar
governing functions for such Person.

“Borrower” and “Borrowers” has the meaning set forth in the preamble.

“Borrower Representative” has the meaning set forth in the preamble.

“Borrowers’ Books” are all of each Borrower’s books and records including
ledgers, federal and state tax returns, records regarding such Borrower’s assets
or liabilities, the Collateral, business operations or financial condition, and
all computer programs or storage or any equipment containing such information.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
commercial banks in the State of New York are required or permitted to be
closed.

 

A-1



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit issued by
any bank with assets of at least $500,000,000 maturing no more than one year
from the date of investment therein; and (d) money market funds at least
ninety-five percent (95%) of the assets of which constitute Cash Equivalents of
the kinds described in clauses (a) through (c) of this definition.

“CD73 Program” means the research and development program with respect to
antibodies that target cluster of differentiation, or CD, 73, which as of the
Closing Date is conducted in collaboration with Novartis.

“Change in Control” means any of the following (or any combination of the
following) whether arising from any single transaction event or series of
related transactions or events that, individually or in the aggregate, result
in: (a) any “person” or “group” of related persons (as such terms are defined in
Section 13(d)(3) of the Exchange Act) becoming the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the Borrower’s Voting Stock or other Voting
Stock into which its Voting Stock is reclassified, consolidated, exchanged or
changed, measured by voting power rather than number of shares or a sufficient
number of Equity Interest of Borrower Representative empowering such “person” or
“group” to elect a majority of the members of the Board of Borrower
Representative, who did not have such power before such transaction; or
(b) Transfer of all or substantially all assets of Borrowers or of a material
business line of Borrowers; or (c) Borrower Representative ceasing to own and
control, free and clear of any Liens (other than Permitted Liens), directly or
indirectly, all of the Equity Interests in each of its Subsidiaries or failing
to have the power to direct or cause the direction of the management and
policies of each such Subsidiary.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

“Claims” has the meaning set forth in Section 12.3.

“Closing Date” has the meaning set forth in the preamble.

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Trustee’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” means any and all properties, rights and assets of each Borrower
described on Exhibit B, and any collateral securing the Obligations pursuant to
any guaranty or pursuant to any other Loan Document.

“Collateral Access Agreement” means an agreement with respect to a Loan Party’s
leased location or bailee location, in each case in form and substance
reasonably satisfactory to Administrative Agent and Collateral Trustee.

“Collateral Account” means any Deposit Account, Securities Account, or Commodity
Account of a Loan Party.

 

A-2



--------------------------------------------------------------------------------

“Collateral Trust Agreement” means that certain Collateral Trust Agreement,
dated as of the Closing Date, by and among Collateral Trustee and Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

“Collateral Trustee” has the meaning set forth in the preamble.

“Commitment” means, as to any Lender, the aggregate principal amount of Loans
committed to be made by such Lender, as set forth on Schedule 1 hereto.

“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.

“Compliance Certificate” means that certain certificate in the form attached
hereto as Exhibit D.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices. The amount of a
Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Conversion Amount” has the meaning set forth in Section 2.2(e)(i).

“Conversion Election Notice” means a notice in the form attached hereto as
Exhibit H.

“Conversion Price” means $1.56, provided that in the event that on or after the
Closing Date, a stock split, stock combination, reclassification, payment of
stock dividend, recapitalization or other similar transaction of such character
that the shares of Common Stock shall be changed into or become exchangeable for
a larger or small number of shares is consummated (each, a “Stock Event”), the
Conversion Price shall be proportionately increased or decreased as necessary to
reflect the proportionate change in shares of Common Stock issued and
outstanding as a result of such Stock Event.

“Conversion Shares” has the meaning set forth in Section 2.2(e)(i).

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections of a Person in each work of
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret.

“Default” means any circumstance, event or condition that, with the giving of
any notice, the passage of time, or both, would be an Event of Default.

“Default Rate” has the meaning set forth in Section 2.3(b).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made, and includes any checking
account, savings account or certificate of deposit.

“Designated Holder” means a Lender or any Affiliate designated by a Lender in
the Conversion Election Notice. Notwithstanding anything to the contrary herein,
the Designated Holder for K2 HealthVentures LLC shall be K2 HealthVentures
Equity Trust LLC.

 

A-3



--------------------------------------------------------------------------------

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Equipment” means all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership, membership or profit interests in) such
Person, any of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership,
membership or profit interests in) such Person, any of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, membership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and any of the other ownership, membership or profit interests
in such Person (including partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.

“Equity Milestone” means that Administrative Agent has received evidence
satisfactory to Administrative Agent that Borrower Representative has received
not less than $[*****] (not including proceeds from the conversion or
cancellation of Indebtedness) in net cash proceeds from the sale and issuance of
common stock of Borrower Representative pursuant to an equity offering after the
Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” has the meaning set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means the following assets: any permit, license, lease,
contract or agreement to which a Borrower is a party, in each case, if and only
if, and solely to the extent that, (i) the grant of a security interest therein
shall constitute or result in a breach, termination or default or invalidity
thereunder or thereof (other than to the extent that any such term would be
deemed ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
of any relevant jurisdiction or any other applicable law or principles of
equity) or (ii) such permit, license, lease, contract or agreement is an “off
the shelf” license of intellectual property that is not material to the
operation of the business of a Borrower or which can be replaced without a
material expenditure; provided that immediately upon the time at which the
consequences described in the foregoing clause (i) shall no longer exist, the
Collateral shall include, and a Borrower shall be deemed to have granted a
security interest in, all of a Borrower’s right, title and interest in such
lease, license, contract or agreement; provided, however, that the proceeds of
the foregoing shall not constitute an Excluded Asset, and provided further, that
the Perfection Certificate indicates which, if any, of the licenses and similar
agreements set forth therein, Borrower Representative has determined constitute
an Excluded Asset in accordance with the foregoing, as the same may be updated
or supplemented from time to time.

“Excluded Locations” means the following locations where Collateral may be
located from time to time: (a) locations where mobile office equipment (e.g.
laptops, mobile phones and the like) may be located with employees in the
Ordinary Course of Business, and (b) other locations where, in the aggregate for
all such locations, less than Two Hundred Fifty Thousand Dollars ($250,000) of
Collateral is located.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fee Letter” means that certain letter agreement, dated as of the date hereof,
by and among Borrowers, Administrative Agent and Lenders, as amended, restated,
supplemented or otherwise modified from time to time.

“First Tranche Term Loan Commitment” means, as to any Lender, the aggregate
principal amount of First Tranche Term Loans committed to be made by such
Lender, as set forth on Schedule 1 hereto.

 

A-4



--------------------------------------------------------------------------------

“Funding Date” means any date on which a Loan is made to or for the account of a
Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
provided, however, that if there occurs after the Closing Date any change in
GAAP that affects in any respect the calculation of any covenant or threshold in
this Agreement, Lenders and Borrowers shall negotiate in good faith amendments
to the provisions of this Agreement that relate to the calculation of such
covenant or threshold with the intent of having the respective positions of
Lender and Borrowers after such change in GAAP conform as nearly as possible to
their respective positions as of the Closing Date, and, until any such
amendments have been agreed upon, such covenants and thresholds shall be
calculated as if no such change in GAAP has occurred.

“General Intangibles” means all “general intangibles” as defined in the Code in
effect on the Closing Date with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority, including for the testing, manufacturing, marketing and
sales of its Product.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” means any Person providing a Guaranty with respect to the
Obligations or providing collateral, security or other credit support for all or
any portion of the Obligations.

“Guaranty” means any guarantee of all or any part of the Obligations, as the
same may from time to time be amended, restated, modified or otherwise
supplemented.

“IND” means an Investigational New Drug Application submitted to the FDA
pursuant to 21 C.F.R. § 312 (or its successor regulation), and any supplements,
amendments, variations, extensions and renewals thereof.

“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, (b) any reimbursement and other obligations for surety
bonds and letters of credit, (c) obligations evidenced by notes, bonds,
debentures or similar instruments, (d) capital lease obligations, and
(e) Contingent Obligations.

“Indemnified Person” has the meaning set forth in Section 12.3.

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Loan Party (or, as
applicable, any of its Subsidiaries), all of such Loan Party’s or Subsidiary’s
right, title, and interest in and to the following:

(a) its Copyrights, Trademarks and Patents;

 

A-5



--------------------------------------------------------------------------------

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c) any and all source code;

(d) any and all design rights which may be available to such Person;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” means all “inventory” as defined in the Code in effect on the
Closing Date with such additions to such term as may hereafter be made.

“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities or Equity Interests), and any
loan, advance or capital contribution to any Person, or the acquisition of all
or substantially all of the assets or properties of another Person.

“Key Person” means the Chief Executive Officer, President and Chief Financial
Officer of Borrower Representative.

“Lender” has the meaning set forth in the preamble.

“Lender Expenses” means all audit fees and expenses, costs, and expenses
(including reasonable documented out-of-pocket attorneys’ fees and expenses) of
Administrative Agent or Lenders for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to a Loan Party, including all costs,
expenses and other amounts required to be paid by any Lender or the
Administrative Agent in accordance with the Collateral Trust Agreement.

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” means, collectively, this Agreement and any schedules,
exhibits, certificates, notices, and any other documents related to this
Agreement, the Fee Letter, the Collateral Trust Agreement, the Automatic Payment
Authorization, the Account Control Agreements, the Collateral Access Agreements,
any Subordination Agreement, any note, or notes or guaranties executed by a Loan
Party, and any other present or future agreement by a Loan Party with or for the
benefit of Collateral Trustee or any Lender in connection with this Agreement,
all as amended, modified, supplemented, extended or restated from time to time.

“Loan Party” or “Loan Parties” means, each Borrower from time to time party
hereto, and any Guarantor, if any.

“Loan Request” means a request for a Loan pursuant to this Agreement in
substantially the form attached hereto as Exhibit C.

“Loans” means, collectively, the Term Loans, and any other loan from time to
time made under this Agreement, and “Loan” means any of the foregoing.

“Margin Stock” has the meaning set forth in Section 5.11(b).

 

A-6



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material impairment in the perfection or
priority of the Lien in the Collateral pursuant to the Loan Documents to which
the Loan Parties are a party or in the value of the Collateral; or (b) a
material adverse effect upon: (i) the business, operations, properties, assets
or condition (financial or otherwise) of the Loan Parties as a whole; (ii) the
prospect of repayment of any part of the Obligations when due; or (iii) the
ability to enforce any rights or remedies with respect to any Obligations, in
each case, as reasonably determined by Administrative Agent.

“Maximum Rate” has the meaning set forth in Section 2.3(d) hereof.

“MSC Investment Conditions” means that, as of any date of determination,
Borrowers, in the aggregate, maintain Unrestricted Cash in an amount equal to or
greater than the lesser of (i) the aggregate amount of all cash and Cash
Equivalents of Borrower Representative and its Subsidiaries, on a consolidated
basis, or (ii) $30,000,000.

“MSC Subsidiary” means Surface Securities Corporation, a Massachusetts security
corporation, or any other wholly-owned Subsidiary incorporated in the
Commonwealth of Massachusetts or the State of Delaware for the purpose of
holding Investments as a Massachusetts security corporation under 830 CMR
63.38B.1 of the Massachusetts tax code and applicable regulations (as the same
may be amended, modified or replaced from time to time), and identified as such
to Administrative Agent from time to time.

“Novartis” means Novartis Institute for Biomedical Research, Inc.

“Novartis Collaboration Agreement” means that certain collaboration agreement
with Novartis, dated January 9, 2016, as amended May 6, 2016, as further
amended, September 18, 2017, as further amended October 9, 2018.

“Obligations” means all of Borrowers’ and each other Loan Party’s obligations to
pay the Loans when due, including principal, interest, fees, Lender Expenses,
the fees pursuant to the Fee Letter and any other amounts due to be paid by a
Borrower or Loan Party, and each Borrower’s and Loan Party’s obligation to
perform its duties under the Loan Documents, and any other debts, liabilities
and other amounts any Borrower or Loan Party owes to any Lender at any time,
whether under the Loan Documents or otherwise, including, without limitation,
interest or Lender Expenses accruing after Insolvency Proceedings begin (whether
or not allowed), and any debts, liabilities, or obligations of any Borrower or
Loan Party assigned to any Lender, which shall be treated as secured or
administrative expenses in the Insolvency Proceedings to the extent permitted by
applicable law.

“OFAC” has the meaning set forth in Section 5.11(c).

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of formation, organization or incorporation on a date that is no
earlier than thirty (30) days prior to the Closing Date and, (a) if such Person
is a corporation, its bylaws in current form, (b) if such Person is a limited
liability company, its limited liability company agreement or operating
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments, restatements and modifications thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business as conducted by any such
Person in accordance with (a) the usual and customary customs and practices in
the kind of business in which such Person is engaged, and (b) the past practice
and operations of such Person, and in each case, undertaken by such Person in
good faith and not for purposes of evading any covenant or restriction in any
Loan Document.

“Patents” means all patents, patent applications and like protections of a
Person including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same and all
rights therein provided by international treaties or conventions.

“Payment Date” means the first calendar day of each month.

“Perfection Certificate” has the meaning set forth in Section 5.1.

 

A-7



--------------------------------------------------------------------------------

“Permitted Indebtedness” means:

(a) each Loan Party’s Indebtedness under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Closing Date and shown on the Perfection
Certificate, provided that (i) to the extent the amount of such type of
Indebtedness is limited pursuant to a clause of this defined term, amounts
existing on the Closing Date or any permitted refinancing thereof shall count
towards such limit, (ii) to the extent such Indebtedness is required to be
repaid on the Closing Date, in accordance with a payoff letter delivered as a
condition to closing, such Indebtedness shall not constitute Permitted
Indebtedness after such repayment, and (iii) to the extent any such Indebtedness
is required to be made subject to the terms of a Subordination Agreement as of
the Closing Date or thereafter, pursuant to the terms of this Agreement, such
Indebtedness shall be permitted only to the extent the applicable Subordination
Agreement is in effect;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the Ordinary Course of
Business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;

(f) Indebtedness secured by Liens permitted under clause (c) of the definition
of “Permitted Liens” hereunder;

(g) Indebtedness not otherwise permitted pursuant to this defined term, in an
aggregate amount outstanding not to exceed Two Hundred Fifty Thousand Dollars
($250,000); and

(h) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness described in clause (b) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon a Borrower or any of its Subsidiaries, as
the case may be.

“Permitted Investments” means:

(a) Investments (including, without limitation, Subsidiaries) existing on the
Closing Date and shown on the Perfection Certificate;

(b) (i) Investments consisting of Cash Equivalents, and (ii) any Investments
permitted by Borrower Representative’s investment policy, as amended from time
to time, provided that such investment policy (and any such amendment thereto)
has been approved in writing by Lenders;

(c) Investments consisting of repurchases of Borrower Representative’s Equity
Interests from former employees, officers and directors of Borrower
Representative to the extent permitted under Section 7.7;

(d) Investments among Loan Parties, and Investments in Subsidiaries which are
not Loan Parties in an aggregate amount per fiscal year not to exceed Two
Hundred Fifty Thousand Dollars ($250,000);

(e) Investments not to exceed Two Hundred Fifty Thousand Dollars ($250,000)
outstanding in the aggregate at any time consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the Ordinary
Course of Business, and (ii) loans not involving the net transfer of cash
proceeds to employees, officers or directors relating to the purchase of Equity
Interests of Borrower Representative pursuant to employee stock purchase plans
or other similar agreements approved by Borrower Representative’s Board;

 

A-8



--------------------------------------------------------------------------------

(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(g) Investments consisting of Deposit Accounts in which Collateral Trustee has a
perfected security interest;

(h) Investments in any MSC Subsidiary, so long as no Event of Default has
occurred and is continuing at the time of such Investment or would result
immediately from such Investment, provided that the MSC Investment Conditions
are satisfied;

(i) Investments not otherwise permitted pursuant to this defined term, in an
aggregate amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) per
fiscal year; and

(j) Investments consisting of accounts receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the Ordinary Course of Business; provided that this subsection (h) shall not
apply to Investments of a Loan Party in any Subsidiary.

“Permitted Liens” means:

(a) Liens arising under this Agreement and the other Loan Documents;

(b) Liens existing on the Closing Date and shown on the Perfection Certificate,
provided that (i) to the extent the amount of Indebtedness secured by such type
of Lien is limited pursuant to a clause of this defined term, amounts existing
on the Closing Date or any permitted refinancing thereof shall count towards
such limit, (ii) to the extent the Indebtedness secured by such a Lien is
required to be repaid on the Closing Date, in accordance with a payoff letter
delivered as a condition to closing, such Lien shall not constitute Permitted
Lien after the repayment of the associated Indebtedness, and (iii) to the extent
any such Lien is required to be made subject to the terms of a Subordination
Agreement as of the Closing Date or thereafter, pursuant to the terms of this
Agreement, such Lien shall be permitted only to the extent the applicable
Subordination Agreement is in effect;

(c) purchase money Liens (i) on Equipment acquired or held by a Loan Party or
Subsidiary thereof incurred for financing the acquisition of the Equipment, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment, in each case,
securing no more than Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate amount outstanding;

(d) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not yet delinquent or (ii) being contested in good faith and for
which such Loan Party or Subsidiary maintains adequate reserves on its books;

(e) leases or subleases of real property granted in the Ordinary Course of
Business of such Person, and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the Ordinary Course of Business of such Person;

(f) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the Ordinary Course of Business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Twenty Five Thousand Dollars ($25,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(g) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
Ordinary Course of Business (other than Liens imposed by ERISA);

 

A-9



--------------------------------------------------------------------------------

(h) (i) deposits or pledges of cash to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, surety and appeal bonds and
other obligations of a like nature or securing letters of credit therefor
arising in the Ordinary Course of Business, in the amount set forth on the
Perfection Certificate or in an aggregate amount not exceeding Five Hundred
Thousand Dollars ($500,000) at any time or (ii) deposits in connection with
clinical trials or manufacturing contracts in the Ordinary Course of Business;

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default;

(j) Liens in favor of other financial institutions arising in connection with a
Deposit Account or Securities Account of a Loan Party or Subsidiary thereof held
at such institutions, provided that Collateral Trustee has a perfected security
interest in such Deposit Account, or the securities maintained therein and
Collateral Trustee has received an Account Control Agreement with respect
thereto to the extent required pursuant to Section 6.6 of this Agreement;

(k) licenses of Intellectual Property which constitute a Permitted Transfer; and

(l) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in clause (b), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

“Permitted Locations” means, collectively, the following locations where
Collateral may be located from time to time: (a) locations identified in the
Perfection Certificate, (b) locations with respect to which Borrowers have
complied with the requirements of Section 6.12, and (c) the Excluded Locations.

“Permitted Transfers” means

(a) sales of Inventory by a Loan Party or any of its Subsidiaries in the
Ordinary Course of Business;

(b) non-exclusive licenses and similar arrangements for the use of Intellectual
Property of a Loan Party or any of its Subsidiaries in the Ordinary Course of
Business, and licenses that could not result in a legal transfer of title of the
licensed property but that may be exclusive with respect to territory only as to
specific geographical regions outside of the United States or exclusive in the
United States or globally with respect to specific indications;

(c) dispositions of worn-out, obsolete or surplus Equipment in the Ordinary
Course of Business that is, in the reasonable judgment of such Loan Party or
Subsidiary, not material to Borrowers’ business;

(d) Transfers consisting of the granting of Permitted Liens and the making of
Permitted Investments;

(e) the use or transfer of money or Cash Equivalents in the Ordinary Course of
Business for the payment of expenses in the Ordinary Course of Business and in a
manner that is not prohibited by the Loan Documents; and

(f) other Transfers of assets having a fair market value of not more than Two
Hundred Fifty Thousand Dollars ($250,000) per fiscal year of Borrower
Representative.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

A-10



--------------------------------------------------------------------------------

“Prime Rate” means, at any time, the greater of (i) the rate of interest noted
in The Wall Street Journal, Money Rates section, as the “Prime Rate”, and (ii)
4.75%. In the event that The Wall Street Journal quotes more than one rate, or a
range of rates, as the Prime Rate, then the Prime Rate shall mean the average of
the quoted rates. In the event that The Wall Street Journal ceases to publish a
Prime Rate, then the Prime Rate shall be the average of the three (3) largest
U.S. money center commercial banks, as determined by Lenders.

“Pro Rata Share” means, with respect to any Lender and as of any date of
determination, the percentage obtained by dividing (i) the aggregate Commitments
of such Lender by (ii) the aggregate Commitments of all Lenders provided, that
to the extent any Commitment has expired or been terminated, with respect to
such Commitment, the applicable outstanding balance of the Loans made pursuant
to such Commitment held by such Lender and all the Lenders, respectively, shall
be used in lieu of the amount of such Commitment, provided further, that with
respect to all matters relating to a particular Loan, the Commitment or
outstanding balance of the applicable Loan, shall be used in lieu of the
aggregate Commitment or outstanding balance of all Loans in the foregoing
calculation. “Ratable” and related terms shall mean, determined by reference to
such Lender’s Pro Rata Share.

“Products” means any products manufactured, sold, developed, tested or marketed
by a Loan Party or any of its Subsidiaries.

“Qualified Financing” means any offering of common stock, convertible preferred
stock or other equity securities (or instruments exercisable for, or convertible
into, shares of common stock, convertible preferred stock or other equity
securities) of Borrower Representative consummated after the Closing Date that
is broadly marketed or offered to multiple investors.

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of aggregate principal amount of all Loans outstanding and
the aggregate amount of all unfunded commitments to make Loans, at such date of
determination.

“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” means with respect to any Person, any of the Chief
Executive Officer, President or Principal Financial Officer of such Person.
Unless the context otherwise requires, each reference to a Responsible Officer
herein shall be a reference to a Responsible Officer of Borrower Representative.

“Restricted License” means any material in-bound license or other similar
material agreement (other than ordinary course customer contracts, off the shelf
software licenses, licenses that are commercially available to the public, and
open source licenses) to which a Loan Party or Subsidiary is a party (a) that
prohibits or otherwise restricts such Loan Party or Subsidiary from granting a
security interest in its interest in such license or agreement or in any other
property, or (b) for which a default under, or termination of which, could
reasonably be expected to interfere with Collateral Trustee’s right to sell any
Collateral.

“SEC” has the meaning set forth in Section 2.2(e)(iii).

“Second Tranche Availability Period” means the period commencing on the date the
Equity Milestone is met and ending September 30, 2020.

“Second Tranche Term Loan” has the meaning set forth in Section 2.2(a).

“Second Tranche Term Loan Commitment” means, as to any Lender, the aggregate
principal amount of Second Tranche Term Loans committed to be made by such
Lender, as set forth on Schedule 1 hereto.

 

A-11



--------------------------------------------------------------------------------

“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Instrument” means any security agreement, assignment, pledge
agreement, financing or other similar statement or notice, continuation
statement, other agreement or instrument, or any amendment or supplement to any
thereof, creating, governing or providing for, evidencing or perfecting any
security interest or Lien.

“Shares” means all of the issued and outstanding Equity Interests owned or held
of record by a Loan Party or other Loan Party in each of its Subsidiaries,
except as expressly excluded from Collateral.

“Subordinated Debt” means Indebtedness incurred by a Loan Party on terms and to
holders acceptable to Administrative Agent and that is subordinated in writing
to all of the Obligations, pursuant to a Subordination Agreement.

“Subordination Agreement” means any subordination agreement in form and
substance satisfactory to Administrative Agent entered into from time to time
with respect to Subordinated Debt.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or joint venture in which (i) any general partnership
interest or (ii) more than fifty percent (50%) of the stock, limited liability
company interest, joint venture interest or other Equity Interest which by the
terms thereof has the ordinary voting power to elect the Board of that Person,
at the time as of which any determination is being made, is owned or controlled
by such Person, directly or indirectly. Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of
Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” and “Term Loans” each, have the meaning set forth in Section 2.2
hereof.

“Term Loan Maturity Date” means December 1, 2023.

“Third Tranche Availability Period” means the period commencing on the date the
Third Tranche Milestone is met, and ending September 30, 2021.

“Third Tranche Milestone” means that (i) the First Tranche Term Loan Commitment
and Second Tranche Term Loan Commitment shall have been funded in full, and
(ii) Administrative Agent shall have received satisfactory evidence that
Borrower Representative shall have met both clinical milestone conditions
pursuant to the Novartis Collaboration Agreement, entitling Borrower
Representative to receive a payment of not less than $50,000,000 pursuant
thereto (the “Milestone Payment”), provided that the Novartis Collaboration
Agreement shall not have been amended, supplemented or otherwise modified to
extend the payment terms of the Milestone Payment or otherwise in a manner that
would reasonably be expected to materially and adversely affect Borrowers
business, financial condition or prospects, as determined by Administrative
Agent.

“Third Tranche Term Loan” has the meaning set forth in Section 2.2(a).

“Third Tranche Term Loan Commitment” means, as to any Lender, the aggregate
principal amount of Third Tranche Term Loans committed to be made by such
Lender, as set forth on Schedule 1 hereto.

“Trademarks” means any trademark and servicemark rights of a Person, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business connected with and
symbolized by such trademarks.

“Transfer” means defined in Section 7.1.

 

A-12



--------------------------------------------------------------------------------

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of unrestricted cash held by Borrowers in Collateral Accounts subject to an
Account Control Agreement in favor of Collateral Trustee.

“Voting Stock” means, with respect to any Person, all classes of Equity
Interests issued by such Person the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors or
managers (or Persons performing similar functions) of such Person, even though
the right so to vote has been suspended by the happening of such a contingency.

 

A-13



--------------------------------------------------------------------------------

EXHIBIT B

COLLATERAL DESCRIPTION

The Collateral consists of all of each Borrower’s right, title and interest in
and to the following personal property wherever located, whether now owned or
existing or hereafter acquired, created or arising:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and all such Borrower’s Books
relating to the foregoing, and any and all claims, rights and interests in any
of the above and all substitutions for, additions, attachments, accessories,
accessions and improvements to and replacements, products, proceeds (both cash
and non-cash) and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any Excluded
Assets or (ii) any Patent, Trademark or Copyright; provided further, however,
that at all times the Collateral shall include all Accounts and all proceeds of
the foregoing. If a judicial authority (including a U.S. Bankruptcy Court) would
hold that a security interest in the underlying Patent, Trademark or Copyright
is necessary to have a security interest in such Accounts and such property that
are proceeds thereof, then the Collateral shall automatically, and effective as
of the Closing Date, include the such Patent, Trademark or Copyright to the
extent necessary to permit perfection of Bank’s security interest in such
Accounts and such other property of such Borrower that are proceeds thereof.



--------------------------------------------------------------------------------

EXHIBIT C

LOAN REQUEST

Date:                                 

Reference is made to that certain Loan and Security Agreement, dated
November 22, 2019 (as amended, restated, supplemented or otherwise modified,
from time to time, the “Agreement”), among SURFACE ONCOLOGY, INC., a Delaware
corporation (“Borrower Representative”), and each other Person party thereto as
a borrower from time to time (collectively, “Borrowers”, and each, a
“Borrower”), K2 HEALTHVENTURES LLC and any other lender from time to time party
thereto (collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES LLC,
as administrative agent for Lenders (in such capacity, and together with its
successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral agent for Lenders (in such capacity, together with its successors,
“Collateral Trustee”). Capitalized terms have meanings as defined in the
Agreement.

Borrower Representative hereby requests a Loan in the amount of $[    ] on
[    ] (the “Funding Date”) pursuant to the Agreement, and authorizes Lenders
to:

(a) Wire Funds to:

 

Bank:       Address:       ABA Number:       Account Number:       Account
Holder:      

(b) Deduct amounts from the foregoing advance to be applied to Lender Expenses
and outstanding fees then due as set forth on the attached Schedule 1.

Borrower Representative represents that each of the conditions precedent to the
Loans set forth in the Agreement are satisfied and shall be satisfied on the
Funding Date, including but not limited to: (i) the representations and
warranties set forth in the Agreement and in the other Loan Documents are and
shall be true and correct in all material respects on and as of the Funding Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case they remain true and correct in all material respects as of such
earlier date); provided, however, that such materiality qualifiers shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, (ii) no Default or Event of Default
has occurred, and (iii) no event that has had or could reasonably be expected to
have a Material Adverse Effect has occurred and is continuing. [The undersigned
certifies that the Equity Milestone / Third Tranche Milestone has been achieved
and any supporting documents requested by Administrative Agent in connection
therewith have been provided to Administrative Agent.]

Borrower Representative agrees to notify Lenders promptly before the Funding
Date if any of the matters which have been represented above shall not be true
and correct in all material respects on the Funding Date and if Lenders have
received no such notice before the Funding Date then the statements set forth
above shall be deemed to have been made and shall be deemed to be true and
correct in all material respects as of the Funding Date.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN REQUEST]

This Loan Request is hereby executed as of the date first written above.

 

BORROWER REPRESENTATIVE:

 

SURFACE ONCOLOGY, INC.

By:                                                                
                                 

Name:                                                                
                           

Title:                                                                
                             



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

 

K2 HEALTHVENTURES LLC, as Administrative Agent

   Date:                                     

FROM:

 

SURFACE ONCOLOGY, INC.

  

Reference is made to that certain Loan and Security Agreement, dated
November 22, 2019 (as amended, restated, supplemented or otherwise modified,
from time to time, the “Agreement”), among SURFACE ONCOLOGY, INC., a Delaware
corporation (“Borrower Representative”), and each other Person party thereto as
a borrower from time to time (collectively, “Borrowers”, and each, a
“Borrower”), K2 HEALTHVENTURES LLC and any other lender from time to time party
thereto (collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES LLC,
as administrative agent for Lenders (in such capacity, and together with its
successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral agent for Lenders (in such capacity, together with its successors,
“Collateral Trustee”). Capitalized terms have meanings as defined in the
Agreement.

The undersigned authorized officer of Borrower Representative, hereby certifies
in accordance with the terms of the Agreement as follows:

(1) Each Borrower is in compliance for the period ending
                             with all covenants set forth in the Agreement; (2)
no Event of Default has occurred and is continuing; and (3) the representations
and warranties in the Agreement are true and correct in all material respects on
this date; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

The undersigned certifies that all financial statements delivered herewith are
prepared in accordance with GAAP (other than, with respect to unaudited
financials for the absence of footnotes and being subject to normal year-end
adjustments), consistently applied from one period to the next. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

  

Required

  

Complies

Monthly financial statements and Compliance Certificate    Monthly, within 30
days    Yes No A/R and A/P Aging Reports    Monthly, within 30 days    Quarterly
financial statements    Quarterly, within 45 days    Yes No Annual Projections
   Annually, within 60 days of fiscal year end    Yes No Annual audited
financial statements and any management letters    Annually, within 90 days of
fiscal year end    Yes No Statements, reports and notices to Subordinated Debt
holders    Within 5 days of delivery    Yes No SEC filings    Within 5 days
after filing with SEC    Yes No Legal action notices and updates    Promptly   
Yes No IP report    At the end of each fiscal quarter    Yes No Bank account
statements (with transaction detail)    Together with monthly financial
statements    Yes No Material product related correspondence, reports, documents
and other filings    Within 5 Business Days    Yes No



--------------------------------------------------------------------------------

Other Covenants

   Required    Actual      Complies

Equipment financing Indebtedness

   Not to exceed


$250,000

outstanding

   $        Yes No

Repurchases of stock from former employees, officers and directors

   Not to exceed


$250,000

per fiscal year

   $        Yes No

Investments in Subsidiaries

   Not to exceed


$250,000

per fiscal year

   $        Yes No

Deposits or pledges for bids, tenders, contracts (except for clinical trials and
manufacturing related contracts) -, leases, surety, appeal bonds or letters of
credit

   Not to exceed


$250,000

at any time

   $        Yes No

Other Matters

Assets maintained at MSC Subsidiary

 

$____________________________________________________________________________________

     

_____________________________________________________________________________________

      Has any Borrower changed its legal name, jurisdiction of organization or
chief executive office? If yes, please complete details below:    Yes    No

_____________________________________________________________________________________

      Has there been any change in Key Person? If so, please describe
appointment of any interim replacement (required within 30 days) or full-time
replacement by a candidate with equivalent qualifications:    Yes    No

_____________________________________________________________________________________

      Have any new Subsidiaries been formed? If yes, please provide complete
schedule below.    Yes    No

 

Legal Name of

Subsidiary

  

Jurisdiction of
Organization

  

Holder of

Subsidiary Equity

Interests

  

Equity Interests
Certificated? (Y/N)

  

Jurisdiction

 

Have any new Deposit Accounts or Securities Accounts been opened? If yes, please
complete schedule below.    Yes    No

 

Accountholder

  

Deposit Account /
Intermediary

  

Address

  

Account Number

  

Account Control
Agreement in
place? (Y/N)



--------------------------------------------------------------------------------

Is there any new Product not previously disclosed on the Perfection Certificate
or any prior Compliance Certificate? If yes, please complete details below:   
Yes    No

_____________________________________________________________________________________

      Has any Loan Party added any new lease location, bailee location or other
location where Collateral is maintained? If yes, please describe below:    Yes
   No

_____________________________________________________________________________________

      Has any Loan Party entered into a Restricted License? If yes, please
describe below:    Yes    No

_____________________________________________________________________________________

     

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

—————————————————————————————————————————————————————————————————————————————————————————————————————————————————————————

 

BORROWER REPRESENTATIVE:

 

SURFACE ONCOLOGY, INC.

By:                                                                
                           

Name:                                                                
                     

Title:                                                                
                        



--------------------------------------------------------------------------------

EXHIBIT E

REQUIREMENTS FOR INSURANCE DOCUMENTATION

Contact Information for Insurance Documentation:

Ankura Trust Company, LLC, as Collateral Agent

140 Sherman Street, Fourth Floor

Fairfield, CT 06824

Attention: Lisa Price

Document Requirements:

 

DOCUMENT

  

REQUIREMENT

1.  Certificate of Liability Insurance (ACORD FORM 25)

  

•  Ankura Trust Company, LLC and its successors and assigns, as collateral
agent, to be designated as “Additional Insured”.

 

•  Ankura Trust Company, LLC name and address to be listed as Certificate
Holder.

2.  General Liability Endorsement (Additional Insured Endorsement)

  

•  Ankura Trust Company, LLC and its successors and assigns, as collateral
agent, to be named in additional insured endorsement.

3.  Evidence of Commercial Property Insurance (ACORD
FORM 28)

  

•  All-risk commercial property insurance incurring all of each Borrower’s
property

 

•  Ankura Trust Company, LLC and its successors and assigns, as collateral
agent, to be designated as “Lender’s Loss Payable,” with Lender’s Loss Payable
provision designated.

 

•  Ankura Trust Company, LLC and above address to be designated in Name and
Address of Additional Interest.

 

•  Insured locations to include all locations of Borrowers listed in the
Perfection Certificate

4.  Commercial Property Endorsement (Lender’s Loss Payable Endorsement)

  

•  Ankura Trust Company, LLC, and its successors and assigns, as collateral
agent, to be scheduled and designated as “Lender Loss Payable” by endorsement

 

•  Lender loss payable clause with stipulation that coverage will not be
cancelled without a minimum of 10 days’ prior written notice for non-payment of
premium, or 30 days for any other cancellation.



--------------------------------------------------------------------------------

EXHIBIT F

AUTOMATIC PAYMENT AUTHORIZATION

Effective as of [_______________], SURFACE ONCOLOGY, INC., a Delaware
corporation (“Borrower Representative”) hereby authorizes K2 HEALTHVENTURES LLC
(“K2”), or any affiliate acting on its behalf pursuant to the Loan Agreement and
the bank or financial institution named below (“Bank”) to automatically debit
through the Automatic Clearing House (ACH) from, and initiate variable debit
and/or credit entries to, the deposit, checking or savings accounts as
designated below maintained in the name of a Borrower, and to cause electronic
funds transfers to an account of K2 to be applied to the payment of any and all
amounts due under the Loan and Security Agreement, dated November 22, 2019 (as
amended, restated, supplemented or otherwise modified, from time to time, the
“Agreement”), among SURFACE ONCOLOGY, INC., a Delaware corporation, and each
Person party thereto as a borrower from time to time (collectively, “Borrowers”,
and each, a “Borrower”), K2, any other lender from time to time party thereto
(collectively, “Lenders”), and Ankura Trust Company, LLC, as collateral agent
for Lenders, including without limitation, principal, interest, fees, expenses
and charges (including Lender Expenses). Capitalized terms not otherwise defined
herein, have the meanings given in the Agreement.

This Authorization shall remain in effect until the Loan Agreement has been
terminated.

 

Bank:       Address:       ABA Number:       Account Number:       Account
Holder:      

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AUTOMATIC PAYMENT AUTHORIZATION]

This Authorization is executed as of the date set forth above by the undersigned
authorized representative of Borrower Representative:

 

SURFACE ONCOLOGY, INC.

By:                                                                
                                 

Name:                                                                
                           

Title:                                                                
                             



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SECURED PROMISSORY NOTE

[THE SECURITY REPRESENTED BY THIS NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, OR APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULE 144 UNDER SAID ACT.]

 

$[________________]

   [_________, 20__]

FOR VALUE RECEIVED, the undersigned, SURFACE ONCOLOGY, INC., a Delaware
corporation, and each Person party thereto as a borrower from time to time
(collectively, “Borrowers”, and each, a “Borrower”), hereby unconditionally,
jointly and severally, promise to pay to [__________________________] (together
with its successors and assigns, the “Holder”) at the times, in the amounts and
at the address set forth in the Loan and Security Agreement, dated as of
November 22, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”; capitalized terms used herein without
definition have the meanings assigned to such terms in the Loan Agreement),
among Borrowers, the Holder, any other lender from time to time party thereto
(collectively, “Lenders”), and ANKURA TRUST COMPANY, LLC, as collateral agent
for Lenders (in such capacity, “Collateral Trustee”), the lesser of (i) the
principal amount of [___________] Dollars ($[__________]) and (ii) the aggregate
outstanding principal amount of Loans made by the Holder to Borrowers according
to the terms of Section 2.2 of the Loan Agreement. Borrowers further, jointly
and severally, promise to pay interest in accordance with Section 2.3 of the
Loan Agreement. In no event shall interest hereunder exceed the maximum rate
permitted under applicable law. All payments of principal, interest and any
other amounts due shall be made as set forth in Section 2.5 of the Loan
Agreement.

The Obligations evidenced by this Secured Promissory Note (as amended, restated,
supplemented or otherwise modified from time to time, this “Note”) are subject
to acceleration in accordance with Section 9.1 of the Loan Agreement. Borrower
hereby waives presentment, demand, notice of default or dishonor, notice of
payment and nonpayment, protest and all other demands and notices in connection
with the execution, delivery, acceptance, performance, default or enforcement of
this Note.

This Note is secured by a security interest in the Collateral granted to
Collateral Trustee, for the ratable benefit of Lenders, pursuant to certain
other Loan Documents.

The terms of Section 11 of the Loan Agreement are incorporated herein, mutatis
mutandis.

For purposes of Sections 1272, 1273 and 1275 of the IRC, this Note is being
issued with “original issue discount.” Please contact [_______________], or by
telephone at [___________] to obtain information regarding the issue price,
issue date, amount of original issue discount and yield to maturity.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURED PROMISSORY NOTE]

IN WITNESS WHEREOF, Borrowers have caused this Note to be duly executed and
delivered on the date set forth above by the duly authorized representative of
each Borrower.

 

SURFACE ONCOLOGY, INC.

By                                                                
                                  

Name:                                                                
                           

Title:                                                                
                             



--------------------------------------------------------------------------------

EXHIBIT H

CONVERSION ELECTION NOTICE

Reference is made to that certain Loan and Security Agreement, dated
November 22, 2019 (as amended, restated, supplemented or otherwise modified,
from time to time, the “Agreement”), among SURFACE ONCOLOGY, INC., a Delaware
corporation (“Borrower Representative”), and each other Person party thereto as
a borrower from time to time (collectively, “Borrowers”, and each, a
“Borrower”), K2 HEALTHVENTURES LLC and any other lender from time to time party
thereto (collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES LLC,
as administrative agent for Lenders (in such capacity, and together with its
successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral agent for Lenders (in such capacity, together with its successors,
“Collateral Trustee”). Capitalized terms have meanings as defined in the
Agreement.

The undersigned Lender hereby elects to convert $[__________________] of the
outstanding Term Loans into Conversion Shares.

Please issue the Conversion Shares in the following name and to the following
address:

Issue to: [______________]

     [______________]

     [______________]

[LENDER]

 

By:                                                                
                           

Title:                                                                
                        

Dated:                                                                
                     

DTC Participant Number and Name (if electronic book entry transfer):
                                        

Account Number (if electronic book entry transfer):
                                                                     



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
of SURFACE ONCOLOGY, INC.

 

SURFACE ONCOLOGY, INC.

By:                                                                
                           

Name:                                                                
                     

Title:                                                                
                        



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

LENDER

   FIRST TRANCHE
TERM LOAN
COMMITMENT      SECOND
TRANCHE TERM
LOAN
COMMITMENT      THIRD
TRANCHE TERM
LOAN
COMMITMENT      TOTAL
COMMITMENTS  

K2 HEALTHVENTURES LLC

   $ 7,500,000      $ 10,000,000      $ 7,500,000      $ 25,000,000  



--------------------------------------------------------------------------------

SCHEDULE 2

POST-CLOSING DELIVERIES

 

1.

Within 30 days of the Closing Date, evidence showing the issuance of lender loss
payable provisions and endorsements, additional insured clauses and endorsements
in favor of Collateral Trustee, in accordance with Section 6.5 hereof

 

2.

Within 30 days of the Closing Date, duly executed signatures to the Collateral
Access Agreement for the Borrower’s leased location at 50 Hampshire Street, 8th
Floor, Cambridge, MA 02139

 

3.

On or prior to December 16, 2019, duly executed signatures to the Account
Control Agreement in connection with Borrower’s Securities Account maintained at
Pershing Advisor Solutions LLC required in accordance with Section 6.6(b) hereof



--------------------------------------------------------------------------------

SCHEDULE 3

TAXES; INCREASED COSTS

1. Defined Terms. For purposes of this Schedule 3:

(a) “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

(b) “Excluded Taxes” means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Commitment
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in such Term Loan or Commitment or (B) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2 or Section
4 of this Schedule 3, amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, or to the
extent arising from an assignment after the occurrence and during the
continuation of an Event of Default, (iii) Taxes attributable to such
Recipient’s failure to comply with Section 7 of this Schedule 3 and (iv) any
withholding Taxes imposed under FATCA.

(c) “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

(d) “Foreign Lender” means a Lender that is not a U.S. Person.

(e) “Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Loan Parties under any Loan Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.

(f) “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

(g) “IRS” means the United States Internal Revenue Service.

(h) “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

(i) “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

(j) “Recipient” means Administrative Agent, the Collateral Trustee or any
Lender, as applicable.



--------------------------------------------------------------------------------

(k) “U.S. Person” means any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.

(l) “Withholding Agent” means, individually, the Loan Parties and Administrative
Agent.

2. Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Loan Parties shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 2 or Section 4 of this
Schedule 3) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

3. Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

4. Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under Section 2 of this Schedule 3 or this
Section 4) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Loan Parties by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

5. Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent and Collateral Trustee, within 10 days after demand
therefor, for (a) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Loan Parties have not already indemnified Administrative
Agent or Collateral Trustee for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (b) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2 of the Agreement
relating to the maintenance of a Participant Register and (c) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by
Administrative Agent or Collateral Trustee in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent or Collateral Trustee,
as applicable, shall be conclusive absent manifest error. Each Lender hereby
authorizes Administrative Agent and Collateral Trustee to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Administrative Agent or Collateral Trustee, as applicable,
to the Lender from any other source against any amount due to Administrative
Agent or Collateral Trustee under this Section 5.

6. Evidence of Payments. As soon as practicable after any payment of Taxes by
the Loan Parties to a Governmental Authority pursuant to the provisions of this
Schedule 3, the Loan Parties shall deliver to Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.

7. Status of Lenders.

(a) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Loan Parties and Administrative Agent, at the time or times reasonably requested
by the Loan Parties or Administrative Agent, such properly completed and
executed documentation reasonably requested by the Loan Parties or
Administrative Agent as will permit such payments to be



--------------------------------------------------------------------------------

made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Loan Parties or Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Loan Parties or Administrative Agent as will enable
the Loan Parties or Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 7(b)(i), 7(b)(ii) and 7(b)(iv) of this
Schedule 3) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(b) Without limiting the generality of the foregoing, in the event that any Loan
Party is a U.S. Person,

(i) any Lender that is a U.S. Person shall deliver to such Loan Party and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Loan Party or Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Loan Party and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Loan Party or Administrative
Agent), whichever of the following is applicable:

A. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

B. executed copies of IRS Form W-8ECI;

C. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate, in form and substance reasonably acceptable to such Loan Party and
Administrative Agent, to the effect that such Foreign Lender (or other
applicable Person) is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, a “10 percent shareholder” of such Loan Party within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” related to such Loan Party as described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

D. to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Loan Party and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Loan Party or Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Loan Party or Administrative Agent
to determine the withholding or deduction required to be made; and



--------------------------------------------------------------------------------

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Loan Party and Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Loan Party or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by such Loan Party or Administrative Agent as may be
necessary for such Loan Party and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(c) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Loan Parties and Administrative
Agent in writing of its legal inability to do so.

8. Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to the provisions of this Schedule 3 (including
by the payment of additional amounts pursuant to the provisions of this Schedule
3), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under the provisions of this
Schedule 3 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 8 (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 8 the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

9. Increased Costs. If any change in applicable law shall subject any Recipient
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result shall be to increase the cost to such Recipient of making, converting to,
continuing or maintaining any Term Loan or of maintaining its obligation to make
any such Term Loan, or to reduce the amount of any sum received or receivable by
such Recipient (whether of principal, interest or any other amount), then, upon
the request of such Recipient, the Loan Parties will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered.

10. Survival. Each party’s obligations under the provisions of this Schedule 3
shall survive the resignation or replacement of Administrative Agent or
Collateral Trustee or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.



--------------------------------------------------------------------------------

SCHEDULE 4

REGISTRATION RIGHTS

For purposes of this Schedule 4, capitalized terms used and not otherwise
defined shall have the following meanings:

“Common Stock” means the Common Stock of Borrower Representative, par value
0.0001 per share

“Effectiveness Period” shall have the meaning set forth in Section 2 below.

“Filing Date” shall mean the date that is forty-five (45) days after receipt by
Borrower Representative of a written notice by Administrative Agent requesting
that a Registration Statement be filed in respect of all of the Conversion
Shares, provided no such request shall be given if the Conversion Shares do not
constitute Registrable Securities.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities, or prior to any conversion in accordance with
Section 2.2(e) of the Agreement, the Designated Holder.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Securities” means the Conversion Shares issued or issuable pursuant
to Section 2.2(e) of the Agreement and any securities issued with respect to, or
in exchange for or in replacement thereof upon any stock split, stock dividend,
recapitalization, subdivision, merger or similar event; provided, however, that
the applicable Holder has completed and delivered to Borrower Representative a
Selling Stockholder Questionnaire; and provided further that such securities
shall no longer be deemed Registrable Securities if such securities (i) have
been sold pursuant to a Registration Statement, (ii) have been sold in
compliance with Rule 144, or (iii) may be sold without registration under the
Securities Act or the need for an exemption from any such registration
requirements pursuant to Rule 144, without any time, volume or manner
limitations (or any similar provision then in effect).

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

A-1



--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
requested by Borrower Representative from time to time.

 

  1

REGISTRATION OBLIGATIONS; FILING DATE REGISTRATION.

On or prior to the Filing Date Borrower Representative shall prepare and file
with the SEC a Registration Statement covering the resale of the Registrable
Securities as would permit or facilitate the sale and distribution of all the
Registrable Securities in the manner reasonably requested by the Administrative
Agent on behalf of Holders; provided, however, that if the Filing Date falls on
a day that is not a Business Day, such deadline shall be extended to the next
Business Day. The Registration Statement shall be on Form S-3 (except if
Borrower Representative is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the rules
promulgated thereunder and Borrower Representative shall undertake to register
the Registrable Securities on Form S-3 as soon as practicable following the
availability of such form, provided that Borrower Representative shall use
commercially reasonable best efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC). The Registration Statement shall contain the “Plan of
Distribution” section in substantially the form attached hereto as Annex A.
Borrower Representative shall use commercially reasonable efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof, and, subject to Section 2.10
hereof, to keep such Registration Statement continuously effective under the
Securities Act until such date as is the earlier of (x) the date when all
Registrable Securities covered by such Registration Statement have been sold
under such Registration Statement; or (y) the date on which the Registrable
Securities may be immediately be sold pursuant to Rule 144, without limitations,
as determined by the counsel to Borrower Representative pursuant to a written
opinion letter, addressed to Borrower Representative’s transfer agent to such
effect (the “Effectiveness Period”). By 9:30 am Eastern Time on the Business Day
following the date the Registration Statement is declared effective, Borrower
Representative shall file with the SEC in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement. Lenders acknowledge and agree that securities
other than the Registrable Securities may be included in the Registration
Statement.

 

  2

REGISTRATION PROCEDURES.

In connection with Borrower Representative’s registration obligations hereunder,
Borrower Representative shall:

2.1 Prepare and file with the SEC on or prior to the Filing Date, a Registration
Statement on Form S-3 (or if Borrower Representative is not then eligible to
register for resale the Registrable Securities on Form S-3 such registration
shall be on another appropriate form in accordance with the Securities Act and
the rules and regulations promulgated thereunder) in accordance with the method
or methods of distribution thereof as described on Annex A hereto (except if
otherwise directed by Administrative Agent), and use commercially reasonable
efforts to cause the Registration Statement to become effective and remain
effective as provided herein.

2.2 Prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement as may be necessary to keep the
Registration Statement continuously effective (subject to Section 2.12) as to
the applicable Registrable Securities for the Effectiveness Period and prepare
and file with the SEC such additional Registration Statements, if necessary, in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; (iii) respond promptly to any comments received from
the SEC with respect to the Registration Statement or any amendment thereto and
promptly provide the Holders true and complete copies of all correspondence from
and to the SEC relating to the Registration Statement; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

 

A-2



--------------------------------------------------------------------------------

2.3 Promptly notify the Holders of Registrable Securities (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is filed; (B) when the SEC notifies Borrower
Representative whether there will be a “review” of such Registration Statement
and whenever the SEC comments in writing on such Registration Statement, and if
requested by such Holders, furnish to them a copy of such comments and Borrower
Representative’s responses thereto; and (C) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by Borrower Representative of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event that makes any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

2.4 Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of, (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any U.S.
jurisdiction.

2.5 If requested by the Administrative Agent on behalf of Designated Holders,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
to the Registration Statement such information as Borrower Representative
reasonably agrees should be included therein and (ii) make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
practicable after Borrower Representative has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.

2.6 Furnish to each Holder, without charge and upon request, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and, to the extent requested by
such Person, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.

2.7 Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and
Borrower Representative hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.

2.8 Prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder reasonably requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, Borrower
Representative shall in no event be required to (x) qualify to do business in
any state where it is not then qualified or (y) take any action that would
subject it to tax or to the general service of process in any such state where
it is not then subject, or (z) comply with state securities or “blue sky” laws
of any state for which registration by coordination is unavailable to Borrower
Representative.

 

A-3



--------------------------------------------------------------------------------

2.9 Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement.

2.10 Upon the occurrence of any event contemplated by Section 2.3(v), promptly
prepare a supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

2.11 Use commercially reasonable efforts to cause all Registrable Securities
relating to the Registration Statement to be listed on the Nasdaq Stock Market
or any subsequent securities exchange, quotation system or market, if any, on
which similar securities issued by Borrower Representative are then listed or
traded; provided, however, that nothing in the Section 2.11 shall require Borrow
Representative to continue to list its Common Stock on the Nasdaq Stock Market
and be a reporting company pursuant to Section 13 of the Exchange Act.

2.12 Borrower Representative may require each selling Holder to furnish to
Borrower Representative information regarding such Holder and the distribution
of such Registrable Securities as is required by law to be disclosed in the
Registration Statement, and Borrower Representative may exclude from such
registration the Registrable Securities of any such Holder who fails to furnish
such information within fifteen (15) days after receiving such request.

Each Holder covenants and agrees that (i) it will not sell any Registrable
Securities under the Registration Statement until it has received copies of the
Prospectus as then amended or supplemented as contemplated in Section 2.7 and
notice from Borrower Representative that such Registration Statement and any
post-effective amendments thereto have become effective as contemplated by
Section 2.3 and (ii) it and its officers, directors or Affiliates, if any, will
comply with the prospectus delivery requirements of the Securities Act as
applicable to them in connection with sales of Registrable Securities pursuant
to the Registration Statement.

Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from Borrower Representative of the occurrence of any event
of the kind described in Sections 2.3(ii), (iii), (iv), (v) or 2.13, such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 2.10, or until it is advised in writing by Borrower Representative that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement.

2.13 If (i) there is material non-public information regarding Borrower
Representative which the Board reasonably determines not to be in Borrower
Representative’s best interest to disclose and which Borrower Representative is
not otherwise required to disclose, or (ii) there is a significant business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other similar transaction) available to Borrower
Representative which the Board reasonably determines not to be in Borrower
Representative’s best interest to disclose, then Borrower Representative may
postpone or suspend filing or effectiveness of a registration statement for a
period not to exceed thirty (30) consecutive days, provided that Borrower
Representative may not postpone or suspend its obligation under this
Section 2.13 for more than sixty (60) days in the aggregate during any 12 month
period; provided, however, that no such postponement or suspension shall be
permitted for consecutive thirty (30) day periods, arising out of the same set
of facts, circumstances or transactions.

2.14 Any legend indicating, directly or indirectly, that the Registrable
Securities constitute “restricted securities” (as such term is defined in Rule
144) stamped on a certificate evidencing the Registrable Securities, and the
related stock transfer instructions and record notations with respect to such
Registrable Securities, shall be removed and Borrower Representative shall
approve the issuance of a certificate without such legend to the holder of such
Securities if the Holder thereof provides Borrower Representative with
reasonable assurances that such securities can be sold pursuant to Rule 144.
Following the receipt by Borrower Representative of such assurances, Borrower
Representative will, no later than five trading days following the delivery by a
holder to Borrower Representative or Borrower Representative’s transfer agent of
a legended certificate representing such securities, deliver or cause to be
delivered to such Holder a certificate representing such securities that is free
from all restrictive and other legends.

 

A-4



--------------------------------------------------------------------------------

2.15 If a Registration Statement is not effective with respect to all of the
Registrable Securities and Borrower Representative decides to register any of
its securities for its own account or for the account of others (if the
agreement pursuant to which such securities are being registered for the account
of others so allows), then Borrower Representative will use its commercially
reasonable efforts to include in such registration all or any part of the
Registrable Securities requested by Administrative Agent on behalf of Holders to
be included therein (excluding any Registrable Securities previously included in
a Registration Statement). This requirement does not apply to Company
registrations on Form S-4 or S-8 or their equivalents (relating to equity
securities to be issued in connection with an acquisition of any entity or
business or equity securities issuable in connection with stock option or other
employee benefit plans) or to registration statements that would otherwise not
permit the registration of re-sales of previously issued securities, or to the
extent the Conversion Shares do not constitute Registrable Securities. In that
event, if the managing underwriter(s) of the public offering impose a limitation
on the number of shares of Common Stock that may be included in the Registration
Statement because, in such underwriter(s)’ judgment, such limitation would be
necessary to effect an orderly public distribution, then Borrower Representative
shall include in such registration (i) first, the securities Borrower
Representative proposes to sell, and (ii) second, the Registrable Securities.

 

  3

REGISTRATION EXPENSES.

All reasonable fees and expenses incident to the performance of or compliance
with this Agreement by Borrower Representative (excluding underwriters’
discounts and commissions and all fees and expenses of legal counsel,
accountants and other advisors for any Holder except as specifically provided
below), except as and to the extent specified in this Section 3, shall be borne
by Borrower Representative whether or not the Registration Statement is filed or
becomes effective and whether or not any Registrable Securities are sold
pursuant to the Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with the Nasdaq Stock Market and each other
securities exchange or market on which Registrable Securities are required
hereunder to be listed, (B) with respect to filings required to be made with the
Financial Industry Regulatory Authority and (C) in compliance with state
securities or Blue Sky laws), (ii) messenger, telephone and delivery expenses,
(iii) fees and disbursements of counsel for Borrower Representative,
(iv) Securities Act liability insurance, if Borrower Representative so desires
such insurance, and (v) fees and expenses of all other Persons retained by
Borrower Representative in connection with the consummation of the transactions
contemplated by this Agreement, including, without limitation, Borrower
Representative’s independent public accountants. In addition, Borrower
Representative shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.

 

  4

INDEMNIFICATION.

4.1 Indemnification by Borrower Representative. Borrower Representative shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, its directors, officers, agents and employees, each Person who
controls such Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, and the respective successors, assigns,
estate and personal representatives of each of the foregoing, to the fullest
extent permitted by applicable law, from and against any and all claims, losses,
damages, liabilities, penalties, judgments, costs (including, without
limitation, costs of investigation) and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Losses”), arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus, as supplemented or
amended, if applicable, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except (i) to the extent, but only to the extent, that
such untrue statements or omissions are based upon information regarding such
Holder

 

A-5



--------------------------------------------------------------------------------

furnished in writing to Borrower Representative by such Holder expressly for use
in the Registration Statement, such Prospectus or such form of Prospectus or in
any amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose); (ii) as a result of the failure of
such Holder to deliver a Prospectus, as amended or supplemented, to a purchaser
in connection with an offer or sale; or (iii) in the case of an occurrence of an
event of the type specified in Section 2.3(ii)-(v), the use by a Holder of an
outdated or defective Prospectus after Borrower Representative has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of notice that use of the applicable prospectus may be
resumed (and, if applicable, receipt of additional or supplemental filings that
are incorporated or deemed to be incorporated by referenced in such Prospectus
or Registration Statement), but only if and to the extent that following such
receipt the misstatement or omission giving rise to such Loss would have been
corrected; provided, however, that the indemnity agreement contained in this
Section 4.1 shall not apply to amounts paid in settlement of any Losses if such
settlement is effected without the prior written consent of Borrower
Representative, which consent shall not be unreasonably withheld. Borrower
Representative shall notify such Holder promptly of the institution, threat or
assertion of any Proceeding of which Borrower Representative is aware in
connection with the transactions contemplated by this Agreement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 4.3) and shall survive
the transfer of the Registrable Securities by the Holder.

4.2 Indemnification by Holders. Each Holder and its permitted assignees shall,
severally and not jointly, indemnify and hold harmless Borrower Representative,
its directors, officers, agents and employees, each Person who controls Borrower
Representative (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, and the respective successors, assigns,
estate and personal representatives of each of the foregoing, to the fullest
extent permitted by applicable law, from and against all Losses, as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus, as
supplemented or amended, if applicable, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission is contained in or omitted from any information regarding
such Holder furnished in writing to Borrower Representative by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was furnished in writing by such Holder expressly for use therein
(it being understood that each Holder has approved Annex A hereto for this
purpose). Notwithstanding anything to the contrary contained herein, in no event
shall the liability of any Person under this Section 4.2 exceed the net proceeds
to such Person as a result of the sale of Registrable Securities pursuant to a
Registration Statement in connection with which the untrue or alleged untrue
statement or material omission was provided.

4.3 Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel (which shall be reasonably acceptable to the Indemnifying Party) that
a conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, the
Indemnifying Party shall be responsible for reasonable fees and expenses of

 

A-6



--------------------------------------------------------------------------------

no more than one counsel for the Indemnified Parties). The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld or
delayed. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within twenty (20) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

4.4 Contribution. If a claim for indemnification under Section 4.1 or 4.2 is
unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 4.3, any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4.4 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties. Notwithstanding anything to the contrary contained herein,
the Holders shall be liable under this Section 4.4 for only that amount as does
not exceed the aggregate amount invested by such Holder under the Purchase
Agreement.

 

  5

RULE 144.

As long as any Holder owns any Registrable Securities, Borrower Representative
covenants to use its commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by Borrower Representative after the date hereof
pursuant to Section 13(a) or 15(d) of the Exchange Act. As long as any Holder
owns any Registrable Securities, if Borrower Representative is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144 annual and quarterly financial statements, together with a
discussion and analysis of such financial statements in form and substance
substantially similar to those that would otherwise be required to be included
in reports required by Section 13(a) or 15(d) of the Exchange Act, as well as
any other information required thereby, in the time period that such filings
would have been required to have been made under the Exchange Act. Borrower
Representative further covenants that it will take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable such Person to sell the Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 promulgated
under the Securities Act, including providing any legal opinions relating to
such sale pursuant to Rule 144. Upon the request of any Holder, Borrower
Representative shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with such requirements.

 

A-7



--------------------------------------------------------------------------------

  6

MISCELLANEOUS.

6.1 Remedies. In the event of a breach by Borrower Representative or by a
Holder, of any of their obligations under this Agreement, each Holder or
Borrower Representative, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. Borrower Representative and each Holder agree that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

6.2 Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have Borrower Representative register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
assignable by each Holder of all or a portion of the Registrable Securities if:
(i) the Holder agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to Borrower Representative
within a reasonable time after such assignment, (ii) Borrower Representative is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned, (iii) following such transfer or assignment the further
disposition of such securities by the transferee or assignees is restricted
under the Securities Act and applicable state securities laws, and (iv) at or
before the time Borrower Representative receives the written notice contemplated
by clause (ii) of this Section, the transferee or assignee agrees in writing
with Borrower Representative to be bound by all of the provisions of this
Agreement. The rights to assignment shall apply to the Holders (and to
subsequent) successors and assigns.

6.3 Notices and Communications to Holders. Unless otherwise indicated in a
written notice by Administrative Agent to Borrower Representative, Borrower
Representative may deliver all notices, materials and other correspondence that
is permitted or required to be delivered to Holders to Administrative Agent in
accordance with Section 10 of the Agreement, and Administrative Agent shall
promptly deliver the same to Holders.

 

A-8



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of Common Stock or interests
in shares of Common Stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The Selling Stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

through the writing or settlement of options, swaps, derivatives or other
hedging transactions, whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

in the over the counter market;

 

  •  

a combination of any such methods of disposition; and

 

  •  

any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive SECs or
discounts from the Selling Stockholders (or, if any broker-dealer acts as agent
for the purchaser of shares, from the purchaser) in amounts to be negotiated,
but, except as set forth in a supplement to this prospectus, in the case of an
agency transaction will not be in excess of a customary brokerage SEC in
compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440 or the successor to such
FINRA rules.

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under the prospectus, or
under an amendment to the prospectus under Rule 424(b) or other applicable
provision of the Securities Act of 1933, as amended (the “Securities Act”),
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under the prospectus. The
Selling Stockholders do not expect these SECs and discounts to exceed what is
customary in the types of transactions involved.

There can be no assurance that any Selling Stockholder will sell any or all of
the shares of Common Stock pursuant to the registration statement, of which this
prospectus forms a part.

The Selling Stockholders may enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by the prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to the
prospectus (as supplemented or amended to reflect such transaction).

 

A-9



--------------------------------------------------------------------------------

The Selling Stockholders and any broker-dealer or agents that are involved in
selling the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
SECs received by such broker-dealers or agents and any profit on the resale of
Common Stock purchased by them may be deemed to be underwriting SECs or
discounts under the Securities Act. In no event shall any broker-dealer receive
fees, SEC and markups which, in the aggregate, would exceed eight percent (8%).
Each Selling Stockholder has informed Borrower Representative that it does not
have any written or oral agreement or understanding, directly or indirectly,
with any person to distribute the Common Stock.

We have advised each Selling Stockholder that it may not use shares registered
on the registration statement of which this prospectus is a part to cover short
sales of Common Stock made prior to the date on which the registration statement
shall have been declared effective by the Securities and Exchange SEC. If a
Selling Stockholder uses this prospectus for any sale of shares of our Common
Stock, it will be subject to the prospectus delivery requirements of the
Securities Act. The Selling Stockholders and any other person participating in
such distribution will be subject to applicable provisions of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder, including, without limitation, Regulation M of the Exchange Act,
which may limit the timing of purchases and sales of any of the shares of Common
Stock by the Selling Stockholders and any other participating person. Regulation
M may also restrict the ability of any person engaged in the distribution of the
shares of Common Stock to engage in market-making activities with respect to the
shares of Common Stock. All of the foregoing may affect the marketability of the
shares of Common Stock and the ability of any person or entity to engage in
market-making activities with respect to the shares of Common Stock.

We may indemnify the Selling Stockholders against certain liabilities, including
some liabilities under the Securities Act, in accordance with an agreement
between us and the Selling Stockholders. We may be indemnified by the Selling
Stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the Selling Stockholders specifically for use in this prospectus, in accordance
with the related registration rights agreement, or we may be entitled to
contribution.

 

A-10



--------------------------------------------------------------------------------

Annex B

SURFACE ONCOLOGY, INC.

Selling Stockholder Notice and Questionnaire

The undersigned beneficial owner of common stock, $0.0001 par value per share
(the “Common Stock”), of SURFACE ONCOLOGY, INC. (the “Company”, and such shares
of Common Stock, the “Registrable Securities”) understands that the Company has
filed or intends to file with the Securities and Exchange SEC (the “SEC”) a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the Loan
and Security Agreement, dated as of November 22, 2019 (the “Agreement”), by and
among the Company, the lenders from time to time party thereto, K2
HEALTHVENTURES LLC, as administrative agent for the lenders and ANKURA TRUST
COMPANY, LLC, as collateral agent for the lenders. The purpose of this
Questionnaire is to facilitate the filing of the Registration Statement under
the Securities Act that will permit you to resell the Registrable Securities in
the future. The information supplied by you will be used in preparing the
Registration Statement. All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Agreement.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related Prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
Prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

QUESTIONNAIRE

 

1.

Name.

 

  (a)

Full Legal Name of Selling Stockholder

 

  

 

 

  (b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities listed in Item 3 below are held:

 

  

 

 

  (c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this questionnaire):

 

  

 

 

2.

Address for Notices to Selling Stockholder:

 

 

  

 

 

A-1



--------------------------------------------------------------------------------

 

 

Telephone:

 

Fax:

 

Contact Person:

 

E-mail address of Contact
Person:________________________________________________

 

3.

Beneficial Ownership of Registrable Securities:

 

  (a)

Type and Number of Registrable Securities beneficially owned:

 

  

 

  

 

  

 

 

4.

Broker-Dealer Status:

 

  (a)

Are you a broker-dealer?

Yes  ☐     No  ☐

 

  Note:

If yes, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

  (b)

Are you an affiliate of a broker-dealer?

Yes  ☐     No  ☐

 

  Note:

If yes, provide a narrative explanation below:

 

  

 

  

 

 

  (c)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes  ☐     No  ☐

 

  Note:

If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5.

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

  (a)

As of ___________, 201___, the Selling Stockholder owned outright (including
shares registered in Selling Stockholder’s name individually or jointly with
others, shares held in the name of a bank, broker, nominee, depository or in
“street name” for its account), _________ shares of the Company’s capital stock
(excluding the Registrable Securities). If “zero,” please so state.

 

A-2



--------------------------------------------------------------------------------

  (b)

In addition to the number of shares Selling Stockholder owned outright as
indicated in Item 5(a) above, as of ________________, 201___, the Selling
Stockholder had or shared voting power or investment power, directly or
indirectly, through a contract, arrangement, understanding, relationship or
otherwise, with respect to ______________ shares of the Company’s capital stock
(excluding the Registrable Securities). If “zero,” please so state.

If the answer to Item 5(b) is not “zero,” please complete the following tables:

Sole Voting Power:

 

    

Number of Shares

  

Nature of Relationship Resulting in Sole Voting Power

Shared Voting Power:

 

    

Number of Shares

  

With Whom Shared

  

Nature of Relationship

Sole Investment power:

 

    

Number of Shares

  

Nature of Relationship Resulting in Sole Investment power

Shared Investment power:

 

   

Number of Shares

  

With Whom Shared

  

Nature of Relationship

 

  (c)

As of _____________, 201___, the Selling Stockholder had the right to acquire
the following shares of the Company’s common stock pursuant to the exercise of
outstanding stock options, warrants or other rights (excluding the Registrable
Securities). Please describe the number, type and terms of the securities, the
method of ownership, and whether the undersigned holds sole or shared voting and
investment power. If “none”, please so state.

 

   

 

   

 

 

A-3



--------------------------------------------------------------------------------

6.

Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

  

 

  

 

 

7.

Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A, and hereby confirms that, except as set forth below, the information
contained therein regarding the undersigned and its plan of distribution is
correct and complete.

State any exceptions here:

 

  

 

  

 

***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Agreement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Agreement and
each related Prospectus. The undersigned understands that such information will
be relied upon by the Company in connection with the preparation or amendment of
any such Registration Statement and the related Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M. The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Agreement and any amendments or supplements
thereto filed with the SEC pursuant to the Securities Act.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:                                                                          

  

Beneficial Owner:                                                             
                            

  

By:                                                                
                                                      

  

Name:                                                                
                                                

  

Title:                                                                
                                                  

 

A-5